Exhibit 10.3

 

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED
TERM LOAN CREDIT AGREEMENT

 

DATED AS OF

 

FEBRUARY 12, 2016

 

AMONG

 

BLACK HILLS CORPORATION,
as the Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

 

J.P. MORGAN SECURITIES LLC,

and

MUFG UNION BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(This Table of Contents is not part of the Agreement)

 

 

Page

SECTION 1.

DEFINITIONS; INTERPRETATION

1

 

 

 

 

Section 1.1

 

Definitions

1

Section 1.2

 

Interpretation

13

Section 1.3

 

Borrower Assumption

14

Section 1.4

 

Amendment and Restatement of the Existing Credit Agreement

14

 

 

 

 

SECTION 2.

THE CREDITS

15

 

 

 

 

Section 2.1

 

The Loan Commitment

15

Section 2.2

 

Reserved

15

Section 2.3

 

Applicable Interest Rates

15

Section 2.4

 

Minimum Borrowing Amounts

16

Section 2.5

 

Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans

16

Section 2.6

 

Interest Periods

18

Section 2.7

 

Maturity of Loans

19

Section 2.8

 

Prepayments

19

Section 2.9

 

Default Rate

19

Section 2.10

 

The Notes

19

Section 2.11

 

Funding Indemnity

20

Section 2.12

 

Interest Rate Limitation

20

Section 2.13

 

Reserved

20

Section 2.14

 

Defaulting Banks

21

 

 

 

 

SECTION 3.

FEES

21

 

 

 

 

Section 3.1

 

Fees

21

 

 

 

 

SECTION 4.

PLACE AND APPLICATION OF PAYMENTS

21

 

 

 

 

Section 4.1

 

Place and Application of Payments

21

 

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

21

 

 

 

 

Section 5.1

 

Corporate Organization and Authority

21

Section 5.2

 

Subsidiaries

22

Section 5.3

 

Corporate Authority and Validity of Obligations

22

Section 5.4

 

Financial Statements

22

Section 5.5

 

No Litigation; No Labor Controversies

22

Section 5.6

 

Taxes

23

Section 5.7

 

Approvals

23

Section 5.8

 

ERISA

23

Section 5.9

 

Government Regulation

23

Section 5.10

 

Margin Stock; Use of Proceeds

23

Section 5.11

 

Licenses and Authorizations; Compliance with Laws

24

 

ii

--------------------------------------------------------------------------------


 

Section 5.12

 

Ownership of Property; Liens

25

Section 5.13

 

No Burdensome Restrictions; Compliance with Agreements

25

Section 5.14

 

Full Disclosure

25

Section 5.15

 

Solvency

25

Section 5.16

 

Sanctions Laws and Regulations

25

 

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

25

 

 

 

 

Section 6.1

 

Initial Credit Event

25

Section 6.2

 

All Credit Events

26

 

 

 

 

SECTION 7.

COVENANTS

27

 

 

 

 

Section 7.1

 

Corporate Existence; Subsidiaries

27

Section 7.2

 

Maintenance

27

Section 7.3

 

Taxes

27

Section 7.4

 

ERISA

27

Section 7.5

 

Insurance

28

Section 7.6

 

Financial Reports and Other Information

28

Section 7.7

 

Bank Inspection Rights

30

Section 7.8

 

Conduct of Business

30

Section 7.9

 

Liens

30

Section 7.10

 

Use of Proceeds; Regulation U

32

Section 7.11

 

Sales and Leasebacks

33

Section 7.12

 

Mergers, Consolidations, Acquisitions and Sales of Assets

33

Section 7.13

 

Use of Property and Facilities; Environmental and Health and Safety Laws

34

Section 7.14

 

Investments, Acquisitions, Loans, Advances and Guaranties

36

Section 7.15

 

Restrictions on Indebtedness

38

Section 7.16

 

Reserved

39

Section 7.17

 

Recourse Leverage Ratio

39

Section 7.18

 

Dividends and Other Shareholder Distributions

39

Section 7.19

 

Reserved

40

Section 7.20

 

Transactions with Affiliates

40

Section 7.21

 

Compliance with Laws

40

Section 7.22

 

Pari-Passu

40

Section 7.23

 

Certain Subsidiaries

40

Section 7.24

 

Ratings

40

Section 7.25

 

Material Obligations

40

Section 7.26

 

Sanctions Laws and Regulations

41

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES

41

 

 

 

 

Section 8.1

 

Events of Default

41

Section 8.2

 

Non-Bankruptcy Defaults

43

Section 8.3

 

Bankruptcy Defaults

43

Section 8.4

 

Expenses

43

 

 

 

 

SECTION 9.

CHANGE IN CIRCUMSTANCES

43

 

 

 

 

Section 9.1

 

Change of Law

43

 

iii

--------------------------------------------------------------------------------


 

Section 9.2

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, the LIBO
Rate

43

Section 9.3

 

Increased Cost and Reduced Return

44

Section 9.4

 

Lending Offices

45

Section 9.5

 

Discretion of Bank as to Manner of Funding

45

 

 

 

 

SECTION 10.

THE AGENT

45

 

 

 

 

Section 10.1

 

Appointment and Authorization of Administrative Agent

45

Section 10.2

 

Administrative Agent and its Affiliates

46

Section 10.3

 

Action by Administrative Agent

46

Section 10.4

 

Consultation with Experts

46

Section 10.5

 

Liability of Administrative Agent; Credit Decision

46

Section 10.6

 

Indemnity

47

Section 10.7

 

Resignation of Administrative Agent and Successor Administrative Agent

47

 

 

 

 

SECTION 11.

MISCELLANEOUS

48

 

 

 

 

Section 11.1

 

Withholding Taxes

48

Section 11.2

 

No Waiver of Rights

49

Section 11.3

 

Non-Business Day

49

Section 11.4

 

Documentary Taxes

50

Section 11.5

 

Survival of Representations

50

Section 11.6

 

Survival of Indemnities

50

Section 11.7

 

Set-Off

50

Section 11.8

 

Notices

50

Section 11.9

 

Counterparts; Electronic Execution

52

Section 11.10

 

Successors and Assigns

52

Section 11.11

 

Amendments

55

Section 11.12

 

Headings

56

Section 11.13

 

Legal Fees, Other Costs and Indemnification

56

Section 11.14

 

Entire Agreement

56

Section 11.15

 

Construction

56

Section 11.16

 

Governing Law

56

Section 11.17

 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

57

Section 11.18

 

Replacement of Bank

57

Section 11.19

 

Confidentiality

58

Section 11.20

 

Rights and Liabilities of Arrangers

59

Section 11.21

 

Relationship

59

Section 11.22

 

Severability of Provisions

60

Section 11.23

 

Patriot Act Notice

60

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

EXHIBIT A

 

Form of Note

 

EXHIBIT B

 

Form of Compliance Certificate

 

EXHIBIT C

 

Form of Assignment and Assumption Agreement

 

EXHIBIT D

 

Voting Participant Information

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

SCHEDULE 2.1

 

Commitments

 

SCHEDULE 4

 

Administrative Agent’s Notice and Payment Info

 

SCHEDULE 5.2

 

Existing Subsidiaries; Material Subsidiaries

 

SCHEDULE 5.5

 

Litigation

 

SCHEDULE 5.11

 

Environmental Matters

 

SCHEDULE 6.1

 

Material Indebtedness

 

SCHEDULE 7.9

 

Existing Liens

 

SCHEDULE 7.14

 

Existing Investments

 

SCHEDULE 7.15(c)

 

Existing Secured Indebtedness

 

SCHEDULE 7.18

 

Restrictions on Distributions

 

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of February 12,
2016 among Black Hills Corporation, a South Dakota corporation (as successor by
assignment to the Existing Borrower (as defined below) (“Borrower”), the
financial institutions from time to time party hereto (each a “Bank,” and
collectively the “Banks”), and JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the Banks hereunder (including its branches and Affiliates, in such
capacity, the “Administrative Agent”).

 

WITNESSETH THAT:

 

WHEREAS, SourceGas LLC, a Delaware limited liability company (the “Existing
Borrower”), certain lenders party thereto (the “Existing Banks”) and the
Administrative Agent are party to that certain Amended and Restated Term Loan
Credit Agreement, dated as of September 18, 2015, among the Existing Borrower,
the Existing Banks and the Administrative Agent (as amended, restated or
otherwise modified as of the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, in connection with the Specified Transaction (as defined in the
Existing Credit Agreement) and immediately prior to giving effect to the
amendment and restatement of the Existing Credit Agreement as set forth in this
Agreement, the Borrower will assume the rights, duties, obligations and
liabilities of the Existing Borrower under the Existing Credit Agreement as
described in Section 1.3 hereof;

 

WHEREAS, the Borrower, Banks and Administrative Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Credit Agreement
in its entirety; (ii) re-evidence the “Obligations” under, and as defined in,
the Existing Credit Agreement, which shall be repayable in accordance with the
terms of this Agreement; and (iii) set forth the terms and conditions under
which the Existing Loans (as defined below) shall be reallocated as Loans (as
defined below) owing to Banks under this Agreement in accordance with each
Bank’s Percentage on the Restatement Effective Date;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower (as successor by assignment to the
Existing Borrower) outstanding thereunder, which shall be payable in accordance
with the terms hereof;

 

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the Existing Credit Agreement and “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated hereby and that, from and after the
Restatement Effective Date, all references to the “Agreement” contained in any
such existing “Loan Documents” shall be deemed to refer to this Agreement; and

 

NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree that the Existing Credit Agreement is hereby
amended and restated as follows:

 

SECTION 1.                            DEFINITIONS; INTERPRETATION.

 

Section 1.1                                    Definitions.  The following terms
when used herein have the following meanings:

 

“Adjusted LIBOR” is defined in Section 2.3(b) hereof.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with their
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event for purposes of this definition: (i) any Person which owns
directly or indirectly twenty percent (20%) or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or twenty percent (20%) or more of the partnership or other
ownership interests of any other Person will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Borrower or any Subsidiary of the Borrower shall be deemed an Affiliate of the
Borrower and each of its Subsidiaries.

 

“Agreement” means this Second Amended and Restated Term Loan Credit Agreement,
including all Exhibits and Schedules hereto, as it may be amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof.

 

“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, a
rate of interest equal to zero percent (0%) per annum, and (ii) with respect to
Eurodollar Loans, a rate of interest equal to seven eighths of one percent
(0.875%) per annum.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

“Arrangers” means, collectively, J.P. Morgan Securities LLC and MUFG Union Bank,
N.A.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons whose specimen signatures are
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.

 

“Bank” and “Banks” are defined in the first paragraph of this Agreement.

 

“Base Rate” is defined in Section 2.3(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.

 

2

--------------------------------------------------------------------------------


 

“BHP” means Black Hills Power, Inc., a South Dakota corporation.

 

“Borrower” is defined in the first paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period.  Borrowings of
Loans are made by and maintained ratably for each of the Banks according to
their Percentages.  A Borrowing is “advanced” on the day Banks advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 2.5(a) hereof.

 

“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in U.S.
Dollars in the interbank market in London, England.

 

“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Recourse Indebtedness.

 

“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.

 

“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any governmental authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any governmental authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control Event” means one or more of the following events:

 

(a)                                 less than a majority of the members of the
Board of Directors of the Borrower shall be persons who either were
(i) nominated and approved by the Board of Directors of the Borrower serving as
of the Restatement Effective Date or (ii) appointed by directors so nominated
and approved; or

 

(b)                                 the stockholders of the Borrower shall
approve any plan or proposal for the liquidation or dissolution of the Borrower;
or

 

3

--------------------------------------------------------------------------------


 

(c)                                  a Person or group of Persons acting in
concert (other than the direct or indirect beneficial owners of the Voting Stock
of the Borrower as of the Restatement Effective Date) shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become the direct or indirect beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended from
time to time) of Voting Stock of the Borrower representing more than twenty
percent (20%) of the combined voting power of the outstanding Voting Stock or
other ownership interests for the election of directors or shall have the right
to elect a majority of the Board of Directors of the Borrower; or

 

(d)                                 except as permitted by Section 7.12 hereof,
the Borrower ceases at any time to own one hundred percent (100%) of the Voting
Stock and other equity interests of any Material Subsidiary (or such lower
percentage that the Borrower owns at the time of organization or acquisition of
such Material Subsidiary).

 

“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.

 

“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” and “Commitments” means, as to each Bank, its obligation to make or
maintain a Loan to the Borrower pursuant to Section 2.1 in an aggregate
principal amount not to exceed the amount set forth opposite such Bank’s name on
Schedule 2.1.

 

“Compliance Certificate” means a certificate in the form of Exhibit B hereto.

 

“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of the Borrower determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Subsidiary” means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

4

--------------------------------------------------------------------------------


 

“Credit Documents” means this Agreement, the Notes and all other documents
executed in connection herewith or therewith.

 

“Credit Event” means any Borrowing.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) failed to pay over to the Administrative Agent or any other
Bank any other amount required to be paid by it hereunder within three
(3) Business Days after the date when due, unless the subject of a good faith
dispute, or (b) become (i) or is insolvent or has a parent company that has
become or is insolvent or (ii) the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it or has taken any corporate or board or other action seeking or
agreeing to the appointment of any such Person; provided, a Bank shall not
become a Defaulting Bank solely as the result of the acquisition or maintenance
of an ownership interest in such Bank or Person controlling such Bank or the
exercise of control over a Bank or Person controlling such Bank by a
governmental authority or an instrumentality thereof.

 

“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing.  “Derivative
Arrangements” shall include all such agreements or arrangements made or entered
into at any time, or in effect at any time, whether or not related to a Loan.

 

“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.

 

“Designated Persons” means a person or entity (a) listed in the annex to any
Executive Order or (b) named as a “Specially Designated National and Blocked
Person” (“SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”) or that is otherwise the subject of any Sanctions
Laws and Regulations.

 

“Electronic Signature”  means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

5

--------------------------------------------------------------------------------

 


 

“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided notwithstanding the foregoing,
“Eligible Assignee” shall not include any Ineligible Institution.

 

“Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for investigation, cleanup, removal, remediation,
post-remedial activities, restoration, oversight, site security or costs thereof
or related thereto, natural resources damages, property damages, personal
injuries, fines or penalties) arising out of, based on or resulting from (a) the
presence, or Release of any Hazardous Materials at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, or
(b) circumstances forming the basis of any violation, or alleged violation, of
any Environmental and Health Laws.

 

“Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.

 

“Environmental Liabilities” means all liabilities, obligations or
responsibilities to conduct or pay for any type of removal, investigation,
cleanup, remediation, post-remedial activities, restoration, oversight, site
security pertaining to Hazardous Materials, pollutants, contaminants or any
other substance regulated under Environmental and Health Laws, or take any other
action at any location (including without limitation the reserve or expenditure
of monies) to address actual or potential liability under Environmental and
Health Laws or to comply or assure continued compliance with Environmental and
Health Laws, and all Environmental Claims pending or threatened against the
Borrower or its Subsidiaries or against any Person whose liability for any
Environmental Claim the Borrower or its Subsidiaries may have retained or
assumed, either contractually or by operation of law.

 

“ERISA” is defined in Section 5.8 hereof.

 

“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.

 

“Event of Default” means any of the events or circumstances specified in
Section 8.1 hereof.

 

“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.

 

“Existing Banks” has the meaning assigned to such term in the recitals heretof.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals heretof.

 

6

--------------------------------------------------------------------------------


 

“Existing Loans” has the meaning assigned to such term in Section 2.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the FRBNY based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the FRBNY shall set forth on its public website
from time to time) and as published on the next succeeding Business Day by the
FRNBY as the federal funds effective rate.  For the avoidance of doubt, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“FRNBY” means the Federal Reserve Bank of New York.

 

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day; provided that if both such rates are not so published for any day that is a
Business Day, the term “FRBNY Rate” means the rate quoted for such day for a
federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of the Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.

 

“Granting Bank” has the meaning specified in Section 11.10(h) hereof.

 

“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to maintain financial covenants, or to assure the payment of
such Indebtedness by an agreement to make payments in respect of goods or
services regardless of whether delivered, or otherwise, provided, that the term
“Guarantee” shall not include endorsements for deposit or collection in the
ordinary course of business; and such term when used as a verb shall have a
correlative meaning.

 

“Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or its
by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon, and (b) any material or substance the exposure
to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, Release, disposal, abatement, cleanup, removal,
remediation or handling of which, is prohibited, controlled or regulated
pursuant to any Environmental and Health Law.

 

“Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of the
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total assets (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated

 

7

--------------------------------------------------------------------------------


 

basis or (ii) whose total revenues (as determined in accordance with GAAP) do
not represent at least ten percent (10%) of the total revenues (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis, provided that no subsidiary shall be deemed an Immaterial Subsidiary to
the extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least twenty percent (20%) of the total assets (as determined in accordance with
GAAP) of the Borrower and its subsidiaries on a consolidated basis or (ii) the
total revenues of such subsidiary, when combined with the total revenues of
other Immaterial Subsidiaries, (as determined in accordance with GAAP) represent
at least twenty percent (20%) of the total revenues (as determined in accordance
with GAAP) of the Borrower and its subsidiaries on a consolidated basis.  As
used in this definition “subsidiary” shall mean any Person whose financial
statements are consolidated into the financial statements of the Borrower in
accordance with GAAP.

 

“Impacted Bank” means any Bank that fails promptly to provide the Administrative
Agent, upon the Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.

 

“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all Indebtedness of
others secured by a Lien on any properties, assets or revenues of such Person
(other than stock, partnership interests or other equity interests of the
Borrower or any Subsidiary of the Borrower in other entities) to the extent of
the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Guarantees issued by such Person, provided that
Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating the Borrower’s compliance with the financial covenants set forth in
Section 7.17 hereof; (vi) all obligations of such Person, contingent or
otherwise, in respect of any letters or credit (whether commercial or standby)
or bankers’ acceptances, (vii) all Derivative Obligations of such Person,
provided that for purposes of determining the Borrower’s compliance with the
financial covenants set forth in Section 7.17 hereof, only the Borrower’s
Derivative Obligations under Derivative Arrangements which must be
marked-to-market in accordance with GAAP shall be included as Indebtedness of
the Borrower, and (viii) all obligations of such Person under synthetic (and
similar type) lease arrangements, provided that for purposes of calculating such
Person’s Indebtedness under such synthetic (or similar type) lease arrangements,
such lease arrangement shall be treated as if it were a Capital Lease.

 

“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Bank,
(iii) the Borrower, any of its Subsidiaries or any of its Affiliates, or (iv) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Interest Period” is defined in Section 2.6 hereof.

 

“Investments” is defined in Section 7.14 hereof.

 

“Lending Office” is defined in Section 9.4 hereof.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by

 

8

--------------------------------------------------------------------------------


 

the Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Interest Period
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.3.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes.  For the purposes of this definition, a
Person shall be deemed to be the owner of any Property which it has acquired or
holds subject to a conditional sale agreement, Capital Lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes, and such retention of title
shall constitute a “Lien.”

 

“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

“Long-Term Guarantee” means (i) any Guarantee issued by the Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform
its material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of the Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against the Borrower; or (v) the timely payment of the principal of and interest
on the Loans or other amounts payable by the Borrower hereunder, provided that a
downgrade of the Borrower’s S&P Rating and/or Moody’s Rating and/or any other
credit rating of Borrower from any other credit rating agency shall not, in and
of itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.

 

“Material Subsidiaries” means any Subsidiary of the Borrower which is not either
an Immaterial Subsidiary or a Project Finance Subsidiary; all Material
Subsidiaries are designated as such in Schedule 5.2, as updated from time to
time in accordance with the terms of this Agreement.

 

“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and the Borrower).  Any reference in this Agreement
to any specific rating is a reference to such rating as defined as of the date

 

9

--------------------------------------------------------------------------------


 

hereof by Moody’s Investors Service, Inc. (or such a successor) and shall be
deemed to refer to the equivalent rating if such rating system changes.

 

“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.

 

“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings and
refinancings (including project financings and refinancings of existing assets)
as to which the holder of such Indebtedness has recourse solely against the
assets of the Project Finance Subsidiary that incurs such Indebtedness and not
against the Borrower or a Consolidated Subsidiary of the Borrower other than a
Project Finance Subsidiary or any of their other assets (whether directly,
through a Guarantee or otherwise), other than the pledge of the stock (or
similar equity interest) of the Project Finance Subsidiary which incurred such
Indebtedness.  For purposes of clarification, any Indebtedness of a Project
Finance Subsidiary which would otherwise constitute Non-Recourse Indebtedness
but for the issuance by the Borrower or a Consolidated Subsidiary of the
Borrower of a Guarantee or other document which provides recourse with respect
to such Indebtedness, such Indebtedness shall for all purposes of this Agreement
be deemed Non-Recourse Indebtedness so long as (i) the Borrower’s or such
Consolidated Subsidiary’s obligations under such Guarantee or other document are
treated for all purposes as Recourse Indebtedness hereunder, (ii) such Recourse
Indebtedness of the Borrower or such Consolidated Subsidiary pursuant to such
Guaranty is unsecured and is otherwise permitted by this Agreement, and
(iii) such Recourse Indebtedness of the Borrower or such Consolidated Subsidiary
pursuant to all such Guaranties does not in the aggregate exceed $100,000,000 at
any one time outstanding.

 

“Note” is defined in Section 2.10(a) hereof.

 

“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal of or interest on Loans, fees, expenses, indemnities, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.

 

“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

 

“Percentage” means, for each Bank, the percentage held by such Bank of the
aggregate principal amount of all outstanding Obligations.

 

“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of the Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of the Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

 

10

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

 

“PBGC” is defined in Section 5.8 hereof.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Project Finance Subsidiary” means any Subsidiary of the Borrower as to which
the creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against the Borrower or any
other Subsidiary of the Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 

“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.

 

“Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness, but including first
mortgage bond debt.

 

“Recourse Leverage Ratio” means, as of any time the same is to be determined,
the ratio of the amount of (A) Recourse Indebtedness outstanding at such time to
(B) the amount of Capital at such time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.

 

“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or fewer Banks, Required Banks
shall mean Banks holding one hundred percent (100%) of the Percentages.

 

“Restatement Effective Date” means February 12, 2016.

 

“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business and any successor thereto that
is a nationally recognized rating agency to the outstanding senior unsecured
non-credit enhanced long-term indebtedness of a Person (or, if

 

11

--------------------------------------------------------------------------------


 

neither such division nor any successor shall be in the business of rating
long-term indebtedness, a nationally recognized rating agency in the United
States as mutually agreed between the Required Banks and the Borrower).  Any
reference in this Agreement to any specific rating is a reference to such rating
as defined as of the date hereof by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business (or such a successor), and
shall be deemed to refer to the equivalent rating if such rating system changes.

 

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) or the U.S. Department of State and (b) any
sanctions measures imposed by the United Nations Security Council, European
Union or the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.

 

“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the United States Bankruptcy Code.

 

“SourceGas Acquisition” means the transactions contemplated in that certain
Purchase and Sale Agreement, dated as of July 12, 2015, as amended from time to
time (the “Acquisition Agreement”), among Alinda Gas Delaware LLC, Alinda
Infrastructure Fund I, L.P., Aircraft Services Corporation, and Black Hills
Utility Holdings, Inc., a Subsidiary of the Borrower and consummated on the
Restatement Effective Date.

 

“SourceGas Acquisition Debt Financing” means Indebtedness outstanding from time
to time in an aggregate principal amount not to exceed $1,890,000,000 that is
(i) assumed by the Borrower or any of its Subsidiaries in connection with the
SourceGas Acquisition, (ii) incurred by the Borrower or any of its Subsidiaries
to pay all or a portion of the cash consideration for the SourceGas Acquisition
and to pay the fees and expenses incurred in connection with the SourceGas
Acquisition, the SourceGas Acquisition Debt Financing and the other transactions
contemplated in connection therewith or (iii) incurred by the Borrower or any of
its Subsidiaries to refinance, extend, modify or replace any Indebtedness
described in clause (i) or (ii) above (provided that, after giving effect
thereto, the aggregate principal amount of all SourceGas Acquisition Debt
Financing does not exceed $1,890,000,000).

 

“SPC” has the meaning specified in Section 11.10(h).

 

“Subsidiary” means, as to the Borrower, any corporation or other entity
(i) which is consolidated into the financial statements of the Borrower in
accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Borrower or by one or more of its Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

“Termination Date” means June 30, 2017.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

 

“Unguaranteed Non-Recourse Indebtedness” means, without
duplication, Indebtedness of the Borrower and its Consolidated Subsidiaries
determined on a consolidated basis in accordance with GAAP incurred in
connection with project financings (including project financings of existing
assets) as to which the holder of such Indebtedness has recourse solely against
the assets of the Project Finance Subsidiary that incurs such Indebtedness and
not against the Borrower or a Consolidated Subsidiary of the Borrower other than
a Project Finance Subsidiary or any of their other assets (whether directly,
through a Guarantee or otherwise), other than the pledge of the stock (or
similar equity interest) of the Project Finance Subsidiary which incurred such
Indebtedness; provided, for purposes of clarification of this definition, any
Indebtedness of a Project Finance Subsidiary in which the Borrower or a
Consolidated Subsidiary of the Borrower has issued a Guarantee or is a party to
any other document which provides recourse with respect to such Indebtedness,
such Indebtedness shall for all purposes of this Agreement not be deemed
Unguaranteed Non-Recourse Indebtedness.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Participant” is defined in Section 11.10(i) hereof.

 

“Voting Participant Notification” is defined in Section 11.10(i) hereof.

 

“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.

 

“Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.

 

“Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.

 

Section 1.2                                    Interpretation.  The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the terms defined.  All references to times of day in this Agreement shall be
references to New York, New York time unless otherwise specifically provided. 
The word “including” means including without limiting the generality of any
description preceding such term.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP in
effect on the Restatement Effective Date, to the extent applicable, except where
such principles are inconsistent with the specific provisions of this
Agreement.  Whether any obligations of the Borrower or any Subsidiary are “pari
passu” with the Obligations shall be determined based on contractual rights and
shall not take into consideration structural seniority or subordination.  Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to

 

13

--------------------------------------------------------------------------------


 

any restrictions on such amendments, restatements, supplements or modifications
set forth herein), and (b) any definition of or reference to any statute,
rule or regulation shall be construed as referring thereto as from time to time
amended, supplemented or otherwise modified (including by succession of
comparable successor laws).  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

Section 1.3                                    Borrower Assumption.
(a) Effective immediately prior to the amendment and restatement of the Existing
Credit Agreement set forth herein, the Existing Borrower hereby assigns all of
its rights, duties, obligations and liabilities under the Existing Credit
Agreement to the Borrower, including, without limitation, the right to obtain
Loans, all on the terms and subject to the conditions set forth in the Existing
Credit Agreement.

 

(b)                                 The Borrower hereby expressly and completely
assumes, as its direct and primary obligation, the payment and performance of
all of the duties, liabilities and obligations of the Existing Borrower under
the Existing Credit Agreement and the other Credit Documents, including, without
limitation, the obligation to pay principal, interest and fees with respect to
all such liabilities and obligations, and indemnification obligations related
thereto (collectively the “Assumed Obligations”) and hereby agrees to make all
payments required under the Existing Credit Agreement and the other Credit
Documents in effect and to discharge the Assumed Obligations as they become due
or are declared due.  The Borrower acknowledges that the Existing Borrower has
assigned to the Borrower all of the rights, duties, obligations and liabilities
of the Existing Borrower under the Credit Agreement, including, without
limitation, the right to obtain Loans, all on the terms and subject to the
conditions set forth in the Existing Credit Agreement.  From and after the date
hereof, the Borrower agrees to perform and discharge all of the Assumed
Obligations, including, without limitation, performance and observance of all of
the agreements, covenants and conditions of the Credit Agreement and the other
Credit Documents to be performed or observed by the Existing Borrower thereunder
or in connection therewith, and to be bound in all respects by the terms of the
Existing Credit Agreement and the other Credit Documents as they relate to the
Existing Borrower as if the Borrower were an original signatory thereto.

 

(c)                                  The Existing Borrower hereby represents and
warrants that, as of the date hereof (i) all of the representations and
warranties contained in Article IV of the Existing Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is continuing.

 

(d)                                 The Administrative Agent and the Banks
hereby acknowledge the assignment of rights, duties, obligations and liabilities
from the Existing Borrower to the Borrower and the assumption by the Borrower of
the rights, duties, obligations and liabilities of the Existing Borrower under
the Existing Credit Agreement, and agree that from and after the date hereof,
the Borrower, as successor in interest to the Existing Borrower, shall have all
of the rights, duties, obligations and liabilities of the Existing Borrower
under the Existing Credit Agreement, subject to the terms and conditions set
forth herein and therein.

 

Section 1.4                                    Amendment and Restatement of the
Existing Credit Agreement. (a)  The parties to this Agreement agree that, on the
Restatement Effective Date and immediately after giving effect to the

 

14

--------------------------------------------------------------------------------


 

provisions of Section 1.3 hereof, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation, payment and reborrowing or
termination of the “Obligations” under (and as defined in) the Existing Credit
Agreement and the other Credit Documents as in effect prior to the Restatement
Effective Date.  All “Loans” made and “Obligations” incurred under (and as
defined in) the Existing Credit Agreement which are outstanding on the
Restatement Effective Date shall continue as Loans and Obligations under (and
shall be governed by the terms of) this Agreement and the other Credit
Documents.  Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Credit Documents, (b) all obligations constituting “Obligations” (under
and as defined in the Existing Credit Agreement) with any Bank or any Affiliate
of any Bank which are outstanding on the Restatement Effective Date shall
continue as Obligations under this Agreement and the other Credit Documents and
(c) the Borrower hereby agrees to compensate each Bank for any and all losses,
costs and expenses incurred by such Bank in connection with the sale and
assignment of any Eurodollar Loans described below, in each case on the terms
and in the manner set forth in Section 2.11 hereof.

 

(b)                                 The Borrower hereby (a) agrees that this
Agreement and the transactions contemplated hereby shall not limit or diminish
its obligations arising under or pursuant to the Credit Documents to which it is
a party, (b) reaffirms all of its obligations under the Credit Documents to
which it is a party and (c) acknowledges and agrees that each Credit Document
executed by it remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

 

SECTION 2.                            THE CREDITS.

 

Section 2.1                                    The Loan Commitment.  Prior to
the Restatement Effective Date, certain term loans were previously made to the
Borrower under the Existing Credit Agreement which remain outstanding as of the
Restatement Effective Date (such outstanding loans being hereinafter referred to
as the “Existing Loans”).  Subject to the terms and conditions of this
Agreement, the Borrower and each Bank agrees that on the Restatement Effective
Date but subject to the satisfaction of the reallocation and other transactions
described in Section 1.4, the Existing Loans shall be reevidenced as loans under
this Agreement (each such loan, a “Loan” hereunder), the terms of the Existing
Loans shall be restated in their entirety and shall be evidenced by this
Agreement.  Any amount borrowed under this Section 2.1 and subsequently repaid
or prepaid may not be reborrowed.  As provided in Section 2.5(a) hereof, the
Borrower may elect that each Borrowing of Loans be either Base Rate Loans or
Eurodollar Loans.  Unless an earlier maturity is provided for hereunder, all
Loans shall mature and be due and payable on the Termination Date.

 

Section 2.2                                    Reserved.

 

Section 2.3                                    Applicable Interest Rates.

 

(a)                                 Base Rate Loans.  Each Base Rate Loan made
or maintained by a Bank shall bear interest during each Interest Period it is
outstanding (computed (x) at all times the Base Rate is based on the rate
described in clause (i) of the definition thereof, on the basis of a year of 365
or 366 days, as applicable, and actual days elapsed or (y) at all times the Base
Rate is based on the rate described in clause (ii) or (iii) of the definition
thereof, on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued
or created by conversion from a Eurodollar Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate

 

15

--------------------------------------------------------------------------------


 

from time to time in effect, payable on the last day of its Interest Period and
at maturity (whether by acceleration or otherwise) and no less frequently than
quarterly.

 

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of the FRNBY Rate for
such day plus 1/2% per annum and (iii) the Adjusted LIBOR for a one month
Interest Period denominated in U.S. Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1% per annum,
provided that, for the avoidance of doubt, the Adjusted LIBOR for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.  Any change in the Base Rate due to a change in the Prime
Rate, the FRNBY Rate or the Adjusted LIBOR shall be effective from and including
the effective date of such change in the Prime Rate, the FRNBY Rate or the
Adjusted LIBOR, respectively. For the avoidance of doubt, if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

(b)                                 Eurodollar Loans.  Each Eurodollar Loan made
or maintained by a Bank shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued, or created by conversion from a Base Rate Loan until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable on the last day of the Interest Period and at maturity
(whether by acceleration or otherwise), and, if the applicable Interest Period
is longer than three months, on each day occurring every three months after the
commencement of such Interest Period.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) determined by
multiplying the LIBO Rate times the Eurodollar Reserve Percentage.

 

“Eurodollar Reserve Percentage” means for a Borrowing of Eurodollar Loans from
any Bank, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board of
Governors of the Federal Reserve System to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board of Governors of
the Federal Reserve System.  Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Bank under such Regulation D of the Board of Governors
of the Federal Reserve System or any comparable regulation.  The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

(c)                                  Rate Determinations.  The Administrative
Agent shall determine each interest rate applicable to Obligations, and a
determination thereof by the Administrative Agent shall be conclusive and
binding except in the case of manifest error.

 

Section 2.4                                    Minimum Borrowing Amounts.  Each
Borrowing of Eurodollar Loans shall be in an amount not less than $2,000,000 and
integral multiples of $1,000,000 in excess thereof.

 

Section 2.5                                    Manner of Borrowing Loans and
Designating Interest Rates Applicable to Loans.

 

(a)                                 Notice to the Administrative Agent.  The
Loans included in the Borrowing shall bear interest initially at the type of
rate specified in the notice of Borrowing delivered by the

 

16

--------------------------------------------------------------------------------


 

Borrower to the Administrative Agent by no later than 12:00 noon (New York time)
(i) at least three (3) Business Days before the date hereof with respect to any
Borrowing of Eurodollar Loans or (ii) on the date hereof with respect to any
Borrowing of Base Rate Loans.  The Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing or, subject
to the minimum amount requirement for each outstanding Borrowing set forth in
Section 2.4 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower or convert part or
all of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower.  The Borrower shall give all such notices requesting,
the continuation or conversion of a Borrowing to the Administrative Agent by
telephone, telecopy or email of a properly executed pdf (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing).  Notices of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Eurodollar Loans into Base Rate Loans or of Base Rate Loans into Eurodollar
Loans must be given by no later than 1:00 p.m. (New York time) at least three
(3) Business Days before the date of the requested continuation or conversion. 
All such notices concerning the continuation or conversion of a Borrowing shall
be irrevocable once given and shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued, or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto.  The Borrower agrees that the Administrative Agent may rely
on any such telephonic or telecopy notice given by any person it in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.  There may be no more than eight
(8) different Interest Periods in effect at any one time, provided that for
purposes of determining the number of Interest Periods in effect at any one
time, all Base Rate Loans shall be deemed to have one and the same Interest
Period.

 

(b)                                 Notice to the Banks.  The Administrative
Agent shall give prompt telephonic or telecopy notice to each Bank of any notice
from the Borrower received pursuant to Section 2.5(a) hereof.  The
Administrative Agent shall give notice to the Borrower and each Bank by like
means of the interest rate applicable to each Borrowing of Eurodollar Loans.

 

(c)                                  Borrower’s Failure to Notify.  Any
outstanding Borrowing of Base Rate Loans shall, subject to Section 6.2 hereof,
automatically be continued for an additional Interest Period on the last day of
its then current Interest Period unless the Borrower has notified the
Administrative Agent within the period required by Section 2.5(a) hereof that it
intends to convert such Borrowing into a Borrowing of Eurodollar Loans or
notifies the Administrative Agent within the period required by
Section 2.8(a) hereof that it intends to prepay or repay such Borrowing.  If the
Borrower fails to give notice pursuant to Section 2.5(a) hereof of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.5(a) hereof and has not notified the
Administrative Agent within the period required by Section 2.8(a) hereof that it
intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 6.2 hereof. 
The Administrative Agent shall promptly notify the Banks of the Borrower’s
failure to so give a notice under Section 2.5(a) hereof.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Disbursement of Loans.  Not later than 12:00
noon (New York time) on the date of any requested advance of a new Borrowing of
Eurodollar Loans, and not later than 2:00 p.m. (New York time) on the date of
any requested advance of a new Borrowing of Base Rate Loans, subject to
Section 6 hereof, each Bank shall make available its Loan comprising part of
such Borrowing in funds immediately available at the principal office of the
Administrative Agent.  The Administrative Agent shall make available to the
Borrower Loans in the type of funds received by the Administrative Agent from
the Banks.

 

(e)                                  Administrative Agent Reliance on Bank
Funding.  Unless the Administrative Agent shall have been notified by a Bank
(i) with respect to Eurodollar Loans, before the date on which such Bank is
scheduled to make payment to the Administrative Agent of the proceeds of a Loan
(which notice shall be effective upon receipt) or (ii) with respect to Base Rate
Loans, no later than 2:00 p.m. (New York time) on the due date thereof, that
such Bank does not intend to make such payment, the Administrative Agent may
assume that such Bank has made such payment when due and the Administrative
Agent may in reliance upon such assumption (but shall not be required to) make
available to the Borrower the proceeds of the Loan to be made by such Bank and,
if any Bank has not in fact made such payment to the Administrative Agent, such
Bank shall, on demand, pay to the Administrative Agent the amount made available
to the Borrower attributable to such Bank together with interest thereon in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on (but excluding) the date such Bank
pays such amount to the Administrative Agent at a rate per annum equal to
(i) from the date the related payment was made by the Administrative Agent to
the date two (2) Business Days after payment by such Bank is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Bank to the date such payment
is made by such Bank, the Base Rate in effect for each such day.  If such amount
is not received from such Bank by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Bank with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan.

 

Section 2.6                                    Interest Periods.  As provided in
Section 2.5(a) hereof, at the time of each request for a Borrowing of Eurodollar
Loans, the Borrower shall select an Interest Period applicable to such Loans
from among the available options.  The term “Interest Period” means the period
commencing on the date a Borrowing of Loans is advanced, continued, or created
by conversion and ending: (a) in the case of Base Rate Loans, on the last
Business Day of the calendar quarter in which such Borrowing is advanced,
continued, or created by conversion (or on the last day of the following
calendar quarter if such Loan is advanced, continued or created by conversion on
the last Business Day of a calendar quarter), and (b) in the case of Eurodollar
Loans, 1, 2, 3 or 6 months thereafter (or such other time period as may be
agreed to by and among the Borrower, the Administrative Agent and the Banks);
provided, however, that:

 

(a)                                 any Interest Period for a Borrowing of Base
Rate Loans that otherwise would end after the Termination Date shall end on the
Termination Date;

 

(b)                                 for any Borrowing of Eurodollar Loans, the
Borrower may not select an Interest Period that extends beyond the Termination
Date;

 

(c)                                  whenever the last day of any Interest
Period would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

18

--------------------------------------------------------------------------------


 

(d)                                 for purposes of determining an Interest
Period for a Borrowing of Eurodollar Loans, a month means a period starting on
one day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however, that if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

 

Section 2.7                                    Maturity of Loans.  Unless an
earlier maturity is provided for hereunder (whether by acceleration or
otherwise), all Obligations (including principal and interest on all outstanding
Loans) shall mature and become due and payable by the Borrower on the
Termination Date.

 

Section 2.8                                    Prepayments.  The Borrower may
prepay any Borrowing of Eurodollar Loans or Base Rate Loans without premium or
penalty and in whole or in part (but, if in part, then (i) in an amount not less
than $2,000,000 and integral multiples of $1,000,000 in excess thereof, and
(ii) in an amount such that the minimum amount required for a Borrowing pursuant
to Section 2.4 hereof remains outstanding) upon irrevocable notice to the
Administrative Agent (A) in the case of any Borrowing of Eurodollar Loans, no
later than 2:00 p.m. (New York time) on the date that is three (3) Business
Days’ prior to such prepayment and (B) in the case of any Borrowing of Base Rate
Loans, no later than 2:00 p.m. (New York time) on the date of such prepayment,
such prepayment to be made by the payment of the principal amount to be prepaid
and accrued interest thereon to the date fixed for prepayment.  In the case of
Eurodollar Loans, any amounts owing under Section 2.11 hereof as a result of
such prepayment shall be paid contemporaneously with such prepayment.  The
Administrative Agent will promptly advise each Bank of any such prepayment
notice it receives from the Borrower.  No amount paid or prepaid before the
Termination Date may be borrowed again.

 

Section 2.9                                    Default Rate.  If any payment of
principal or interest on any Loan, or payment of any other Obligation, is not
made when due (whether by acceleration or otherwise), such principal, interest
or other Obligation shall bear interest (computed on the basis of a year of 360
days and actual days elapsed or, if based on the rate described in clause (i) of
the definition of Base Rate, on the basis of a year of 365 or 366 days, as
applicable, and the actual number of days elapsed) from the date such payment
was due until paid in full, payable on demand, at a rate per annum equal to:

 

(a)                                 for any Obligation other than a Eurodollar
Loan (including principal and interest relating to Base Rate Loans and interest
on Eurodollar Loans), the sum of two percent (2.00%) plus the Applicable Margin
plus the Base Rate from time to time in effect; and

 

(b)                                 for the principal of any Eurodollar Loan,
the sum of two percent (2.00%) plus the rate of interest in effect thereon at
the time of such default until the end of the Interest Period applicable thereto
and, thereafter, at a rate per annum equal to the sum of two percent (2.00%)
plus the Applicable Margin plus the Base Rate from time to time in effect.

 

Section 2.10                             The Notes.

 

(a)                                 The Loans made to the Borrower by each Bank
shall, upon the written request of any such Bank, be evidenced by a single
promissory note of the Borrower issued to such Bank in the form of Exhibit A
hereto.  Each such promissory note is hereinafter referred to as a “Note” and
collectively such promissory notes are referred to as the “Notes.”

 

(b)                                 Each Bank shall record on its books and
records or on a schedule to its Note (if any) the amount of each Loan advanced,
continued, or converted by it, all payments of principal

 

19

--------------------------------------------------------------------------------


 

and interest and the principal balance from time to time outstanding thereon,
the type of such Loan, and, for any Eurodollar Loan, the Interest Period and the
interest rate applicable thereto.  The record thereof, whether shown on such
books and records of a Bank or on a schedule to any Note, shall be prima facie
evidence of the same; provided, however, that the failure of any Bank to record
any of the foregoing or any error in any such record shall not limit or
otherwise affect the obligation of the Borrower to repay all Loans made
hereunder together with accrued interest thereon.  At the written request of any
Bank and upon such Bank tendering to the Borrower the Note to be replaced, the
Borrower shall furnish a new Note to such Bank to replace any outstanding Note,
and at such time the first notation appearing on a schedule on the reverse side
of, or attached to, such Note shall set forth the aggregate unpaid principal
amount of all Loans, if any, then outstanding thereon.

 

Section 2.11                             Funding Indemnity.  If any Bank shall
incur any loss, cost or expense (including, without limitation, any loss, cost
or expense (excluding loss of margin) incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Bank to fund or
maintain any Eurodollar Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid to such Bank) as a result of:

 

(a)                                 any payment (whether by acceleration or
otherwise), prepayment or conversion of a Eurodollar Loan on a date other than
the last day of its Interest Period,

 

(b)                                 any failure (because of a failure to meet
the conditions of Section 6 hereof or otherwise) by the Borrower to borrow or
continue a Eurodollar Loan, or to convert a Base Rate Loan into a Eurodollar
Loan, on the date specified in a notice given pursuant to Section 2.5(a) hereof
or established pursuant to Section 2.5(c) hereof,

 

(c)                                  any failure by the Borrower to make any
payment or prepayment of principal on any Eurodollar Loan when due (whether by
acceleration or otherwise), or

 

(d)                                 any acceleration of the maturity of a
Eurodollar Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense.  If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate executed by an officer of such
Bank setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be prima facie evidence of the amount of such loss, cost or
expense.

 

Section 2.12                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Bank holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Bank in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Bank.

 

20

--------------------------------------------------------------------------------


 

Section 2.13                             Reserved.

 

Section 2.14                             Defaulting Banks.  Notwithstanding any
provision of this Agreement to the contrary, if any Bank becomes a Defaulting
Bank, then any amount payable to such Defaulting Bank hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Bank pursuant to this Agreement)
shall, in lieu of being distributed to such Defaulting Bank, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Bank to the Administrative Agent hereunder, and
(ii) second, to such Defaulting Bank, or, in each case, as otherwise directed by
a court of competent jurisdiction.

 

Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks.  Moreover, for the purposes of determining Required Banks and the Loans
held, Defaulting Banks shall be excluded from the total Loans outstanding.  For
purposes of clarification, a Defaulting Bank shall not lose its right to vote
with respect to matters set forth in clauses (i) and (ii) of Section 11.11
hereof.

 

SECTION 3.                            FEES.

 

Section 3.1                                    Fees.  All fees payable under
this Agreement shall be payable in U.S. Dollars and shall be computed on the
basis of a year of 360 days, for the actual number of days elapsed.  All
determinations of the amount of fees owing hereunder (and the components
thereof) shall be made by the Administrative Agent and shall be prima facie
evidence of the amount of such fee, absent manifest error.

 

SECTION 4.                            PLACE AND APPLICATION OF PAYMENTS.

 

Section 4.1                                    Place and Application of
Payments.  All payments of principal of and interest on the Loans, and of all
other Obligations and other amounts payable by the Borrower under the Credit
Documents, shall be made by the Borrower in U.S. Dollars to the Administrative
Agent by no later than 2:00 p.m. (New York time) on the due date thereof at the
principal office of the Administrative Agent pursuant to the payment
instructions set forth on Part A of Schedule 4 hereof (or such other location in
the, United States as the Administrative Agent may designate to the Borrower),
for the benefit of the Person or Persons entitled thereto.  Any payments
received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
free and clear of, and without deduction for, any set-off, defense,
counterclaim, levy, or any other deduction of any kind in immediately available
funds at the place of payment.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans or applicable fees ratably to the Banks and like
funds relating to the payment of any other amount payable to any Person to such
Person, in each case to be applied in accordance with the terms of this
Agreement.

 

SECTION 5.                            REPRESENTATIONS AND WARRANTIES.

 

The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to its Subsidiaries, as to
each Subsidiary of the Borrower, as follows:

 

Section 5.1                                    Corporate Organization and
Authority.  The Borrower is duly organized and existing in good standing under
the laws of the state of South Dakota; has all necessary corporate

 

21

--------------------------------------------------------------------------------


 

power to carry on its present business; and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business
transacted by it or the nature of the Property owned or leased by it makes such
licensing, qualification or good standing necessary and in which the failure to
be so licensed, qualified or in good standing would have a Material Adverse
Effect.

 

Section 5.2                                    Subsidiaries.  Schedule 5.2 (as
updated from time to time pursuant to Section 7.1 hereof) hereto identifies each
Subsidiary of the Borrower, the jurisdiction of organization, the percentage of
issued and outstanding equity securities owned by the Borrower and its
Subsidiaries and, if such percentage is not one hundred percent (100%)
(excluding directors’ qualifying shares as required by law), a description of
each class of its equity securities and the number of securities issued and
outstanding.  Each Subsidiary is duly organized and existing in good standing
under the laws of the jurisdiction of its organization, has all necessary
corporate or equivalent power to carry on its present business, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing or qualification necessary and in which the
failure to be so licensed or qualified would have a Material Adverse Effect. 
All of the issued and outstanding securities of each Subsidiary owned directly
or indirectly by the Borrower are validly issued and outstanding and fully paid
and nonassessable except as set forth on Schedule 5.2 hereto.  All such
securities owned by the Borrower are owned beneficially, and of record, free of
any Lien, except as permitted in Section 7.9 hereof.

 

Section 5.3                                    Corporate Authority and Validity
of Obligations.  The Borrower has full right and authority to enter into this
Agreement and the other Credit Documents to which it is a party, to make the
borrowings herein provided for, to issue its Notes in evidence thereof and to
perform all of its obligations under the Credit Documents to which it is a
party.  Each Credit Document to which it is a party has been duly authorized,
executed and delivered by the Borrower and constitutes valid and binding
obligations of the Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
No Credit Document, nor the performance or observance by the Borrower of any of
the matters or things therein provided for, contravenes any provision of law or
any charter or by-law provision of the Borrower or any material Contractual
Obligation of or affecting the Borrower or any of the Borrower’s Properties or
results in or requires the creation or imposition of any Lien on any of the
Properties or revenues of the Borrower.

 

Section 5.4                                    Financial Statements.  All
financial statements heretofore delivered to the Banks showing historical
performance of the Borrower for the Borrower’s fiscal years ending on or before
December 31, 2014, have been prepared in accordance with generally accepted
accounting principles applied on a basis consistent, except as otherwise noted
therein, with that of the previous fiscal year (subject to normal year-end
adjustments).  Each of such financial statements fairly presents on a
consolidated basis the financial condition of the Borrower and its Subsidiaries
as of the dates thereof and the results of operations for the periods covered
thereby.  The Borrower and its Subsidiaries have no material contingent
liabilities other than those disclosed in such financial statements referred to
in this Section 5.4 or in comments or footnotes thereto, or in any report
supplementary thereto, heretofore furnished to the Banks.  Since December 31,
2014, there has been no event or series of events which has resulted in, or
reasonably could be expected to result in, a Material Adverse Effect.

 

22

--------------------------------------------------------------------------------


 

Section 5.5                                    No Litigation; No Labor
Controversies.

 

(a)                                 Except as disclosed on Schedule 5.5, there
is no litigation or governmental proceeding pending, or to the knowledge of the
Borrower, threatened, against the Borrower or any Subsidiary of the Borrower in
which there is a reasonable possibility of an adverse decision which, if
adversely determined, could (individually or in the aggregate) have a Material
Adverse Effect.

 

(b)                                 There are no labor controversies pending or,
to the best knowledge of the Borrower, threatened against the Borrower or any
Subsidiary of the Borrower which could (individually or in the aggregate) have a
Material Adverse Effect.

 

Section 5.6                                    Taxes.  The Borrower and its
Subsidiaries have timely filed all United States federal tax returns, and all
other foreign, state, local and other tax returns, required to be filed and have
timely paid all taxes due from the Borrower and its Subsidiaries (whether or not
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary of the Borrower), except such taxes, if any, as are being
contested in good faith and for which adequate reserves have been provided.  No
notices of tax liens have been filed and no claims are being asserted concerning
any such taxes, which liens or claims are material to the financial condition of
the Borrower or any of its Subsidiaries (individually or in the aggregate).  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
for any taxes or other governmental charges are adequate and in conformance with
GAAP.

 

Section 5.7                                    Approvals.  No authorization,
consent, approval, license, exemption, filing or registration with any court or
governmental department, agency or instrumentality which have not already been
obtained, nor any approval or consent of the stockholders of the Borrower or any
Subsidiary of the Borrower or from any other Person, is necessary to the valid
execution, delivery or performance by the Borrower or any Subsidiary of the
Borrower of any Credit Document to which it is a party.

 

Section 5.8                                    ERISA.  With respect to each
Plan, the Borrower and each other member of the Controlled Group has fulfilled
its obligations under the minimum funding standards of and is in compliance in
all material respects with the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and with the Code to the extent applicable to it and has
not incurred any liability to the Pension Benefit Guaranty Corporation (“PBGC”)
or a Plan under Title IV of ERISA other than (a) a liability incurred in the
ordinary course of business related to the ongoing funding requirements of a
Plan or (b) a liability to the PBGC for premiums under Section 4007 of ERISA. 
Neither the Borrower nor any Subsidiary of the Borrower has any contingent
liabilities for any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA and
Section 4980B of the Code or similar state statute.

 

Section 5.9                                    Government Regulation.  Neither
the Borrower nor any Subsidiary of the Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 5.10                             Margin Stock; Use of Proceeds.  Neither
the Borrower nor any Subsidiary of the Borrower is engaged principally, or as
one of its primary activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (“margin stock” to have the same
meaning herein as in Regulation U of the Board of Governors of the Federal
Reserve System).  The proceeds of the Loans re-evidence borrowings under the
Existing Credit Agreement (which borrowings refinanced Existing Indebtedness of
the Existing Borrower) and are for general corporate purposes of the Borrower
and its Subsidiaries.  The Borrower will not use the proceeds

 

23

--------------------------------------------------------------------------------


 

of any Loan in a manner that violates any provision of Regulation U or X of the
Board of Governors of the Federal Reserve System.

 

Section 5.11                             Licenses and Authorizations; Compliance
with Laws.

 

(a)                                 The Borrower and each of its Subsidiaries
has all necessary licenses, permits and governmental authorizations to own and
operate its Properties and to carry on its business as currently conducted and
contemplated except for any such licenses, permits and governmental
authorizations which, the failure to have, could not, either individually or in
the aggregate, reasonably expected to have a Material Adverse Effect.  The
Borrower and each of its Subsidiaries is in compliance with all applicable laws,
regulations, ordinances and orders of any governmental or judicial authorities
except for any such law, regulation, ordinance or order which, the failure to
comply therewith, could not reasonably expected to have a Material Adverse
Effect.

 

(b)                                 In the ordinary course of its business, the
Borrower and each of its Subsidiaries conduct annual reviews of the effect of
Environmental and Health Laws on the Properties and all aspects of the business
and operations of the Borrower and its Subsidiaries in the course of which the
Borrower identifies and evaluates associated liabilities and costs (including,
without limitation, any capital or operating expenditures required for clean-up
or contemplated closure of Properties currently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
standards imposed by law and any actual or reasonably likely liabilities to
third parties, including employees or governmental entities, and any related
costs and expenses).  The Borrower regularly documents the results of these
reviews in periodic environmental compliance audit or assessment reports
(collectively, “Environmental Review Documents”).  On the basis of this review,
the Borrower has reasonably concluded that Environmental and Health Laws do not,
and for the reasonably foreseeable future will not have, any Material Adverse
Effect.

 

(c)                                  Except as set forth on Schedule 5.11 (as
amended from time to time in accordance with the provisions hereof): (i) the
Borrower and each Subsidiary (including, without limitation, all operations and
conditions at or in the Property) are and have been in compliance with all
applicable Environmental and Health Laws (which compliance includes, but is not
limited to, the possession by the Borrower and each of its Subsidiaries of all
permits and other governmental authorizations required under applicable
Environmental and Health Laws, and compliance with the terms and conditions
thereof), except where failure to be in compliance could not reasonably be
expected to have a Material Adverse Effect; (ii) there is no Environmental Claim
pending or, to the Borrower’s knowledge, threatened against the Borrower or any
of its Subsidiaries or against any Person whose liability for any Environmental
Claim the Borrower or any of its Subsidiaries has retained or assumed either
contractually or by operation of law, in each such case which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect; (iii) from and after the date on which the Borrower acquired title to
the Property, there have been and are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the Release or presence of any Hazardous Material, and prior to the date on
which the Borrower acquired title to the Property, to the Borrower’s knowledge,
there have been and are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the Release or
presence of any Hazardous Material, which, in each case, could reasonably be
expected to form the basis of any Environmental Claim against the Borrower or
any of its Subsidiaries, or against any Person whose liability for any
Environmental Claim the Borrower or any of its Subsidiaries has retained or
assumed either contractually or by operation of law, in each such case which
could reasonably be expected to have a Material Adverse Effect; (iv) the
Borrower and its Subsidiaries have not, and to the Borrower’s knowledge, no
other Person has placed, stored, deposited, discharged, buried, dumped or
disposed of Hazardous Materials on,

 

24

--------------------------------------------------------------------------------


 

beneath or adjacent to any property currently or formerly owned, operated or
leased by the Borrower or any of its Subsidiaries, in each case, which,
individually or in the aggregate, which could reasonably be expected to have a
Material Adverse Effect; and (v) no Lien in favor of any Person relating to or
in connection with any Environmental Claim has been filed or has been attached
to any Property.

 

Section 5.12                             Ownership of Property; Liens.  The
Borrower and each Subsidiary of the Borrower has good title to or valid
leasehold interests in all its Property.  None of the Borrower’s or any
Subsidiary’s Property is subject to any Lien, except as permitted in Section 7.9
hereof

 

Section 5.13                             No Burdensome Restrictions; Compliance
with Agreements.  Neither the Borrower nor any Subsidiary of the Borrower is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party
(including any Contractual Obligation), which default could materially adversely
affect the business, operations, Property or financial or other condition of the
Borrower and its Subsidiaries (individually or in the aggregate).

 

Section 5.14                             Full Disclosure.  All information
heretofore furnished by the Borrower to the Administrative Agent or any Bank for
purposes of or in connection with the Credit Documents or any transaction
contemplated thereby is, and all such information hereafter furnished by the
Borrower to the Administrative Agent or any Bank will be, true and accurate in
all material respects and not misleading.

 

Section 5.15                             Solvency.  The Borrower and each of its
Subsidiaries on a consolidated basis, is Solvent.  The Borrower and each of its
Material Subsidiaries, individually, is Solvent.

 

Section 5.16                             Sanctions Laws and Regulations.  None
of the Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees or, to the knowledge of the Borrower, any Affiliates of
the Borrower or its Subsidiaries or any agent of the Borrower or any of its
Subsidiaries that will act in any capacity in connection with this Agreement or
benefit from the credit facility established hereby, is a Designated Person. The
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Sanctions Laws and Regulations in all material respects. No Borrowing, use of
proceeds or other Transactions will violate any Sanctions Laws and Regulations.

 

SECTION 6.                            CONDITIONS PRECEDENT.

 

The obligation of each Bank to effect a Borrowing shall be subject to the
following conditions precedent:

 

Section 6.1                                    Initial Credit Event.  On or
before the Restatement Effective Date:

 

(a)                                 The Administrative Agent shall have received
for each Bank the favorable written opinion of (i) Faegre Baker Daniels LLP,
counsel to the Borrower and (ii) General Counsel to the Borrower; provided,
either such opinion shall include a legal opinion to the effect that the
Borrower has obtained all necessary approvals under PUHCA in connection with its
obligations under the Credit Documents, and such other related matters as the
Administrative Agent may reasonably request;

 

(b)                                 The Administrative Agent shall have received
for each Bank copies of the Borrower’s (i) Articles of Incorporation, together
with all amendments and (ii) bylaws (or

 

25

--------------------------------------------------------------------------------


 

comparable constituent documents) and any amendments thereto, certified in each
instance by its Secretary or an Assistant Secretary;

 

(c)                                  The Administrative Agent shall have
received for each Bank copies of resolutions of the Borrower’s Board of
Directors authorizing the execution and delivery of the Credit Documents and the
consummation of the transactions contemplated thereby together with specimen
signatures of the persons authorized to execute such documents on the Borrower’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;

 

(d)                                 The Administrative Agent shall have received
for each Bank which has requested same such Bank’s duly executed Note of the
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.10(a) hereof;

 

(e)                                  The Administrative Agent shall have
received a duly executed set of the Credit Documents;

 

(f)                                   All legal matters incident to the
execution and delivery of the Credit Documents shall be satisfactory to the
Banks;

 

(g)                                  The Administrative Agent shall have
received a duly executed Compliance Certificate containing financial information
as of December 31, 2014;

 

(h)                                 During the period from December 31, 2014 to
the Restatement Effective Date, except as set forth on Schedule 6.1, neither the
Borrower nor any of its Subsidiaries shall have issued, incurred, assumed,
created, become liable for, contingently or otherwise, any material
Indebtedness;

 

(i)                                     The Borrower shall have provided to the
Administrative Agent a certificate stating that the conditions precedent set
forth in this Section 6.1 and Sections 6.2(b) and (c) hereof have been
satisfied;

 

(j)                                    The Administrative Agent shall have
received such other documents and information as it may reasonably request; and

 

(k)                                 There has been no material adverse change in
the business, assets, operations, performance or condition, financial or
otherwise, of the Borrower and its subsidiaries taken as a whole, since the last
day of the most recently audited financial year of the Borrower.

 

Section 6.2                                    All Credit Events.  As of the
time of the Credit Event hereunder:

 

(a)                                 In the case of a Borrowing, the
Administrative Agent shall have received the notice required by Section 2.5
hereof;

 

(b)                                 Each of the representations and warranties
set forth in Section 5 hereof (except with respect to representations contained
in the first sentence of Section 5.2 hereof which are untrue as the result of
information on Schedule 5.2 which has not yet been required to be updated
pursuant to Section 7.6(c) hereof) shall be and remain true and correct in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of said time, except that if any such representation
or warranty relates solely to an earlier date it need only remain true in all
material respects (unless

 

26

--------------------------------------------------------------------------------


 

such representation or warranty is already qualified with respect to
materiality, in which case it shall be and remain true and correct in all
respects) as of such date; and

 

(c)                                  The Borrower shall be in full compliance
with all of the terms and conditions hereof, and no Default or Event of Default
shall have occurred and be continuing or would occur as a result of such Credit
Event.

 

Each request for a Credit Event shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2.

 

SECTION 7.                            COVENANTS.

 

The Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, except to the extent compliance in any case is waived in
writing by the Required Banks:

 

Section 7.1                                    Corporate Existence;
Subsidiaries.  The Borrower shall, and shall cause each of its Subsidiaries to,
preserve and maintain its corporate existence, subject to the provisions of
Section 7.12 hereof.  Together with any financial statements delivered pursuant
to Section 7.6 hereof, the Borrower shall deliver an updated Schedule 5.2 to
reflect any changes from the existing Schedule 5.2.

 

Section 7.2                                    Maintenance.  The Borrower will
maintain, preserve and keep its plants, Properties and equipment necessary to
the proper conduct of its business in reasonably good repair, working order and
condition and will from time to time make all reasonably necessary repairs,
renewals, replacements, additions and betterments thereto so that at all times
such plants, Properties and equipment shall be reasonably preserved and
maintained, and the Borrower will cause each of its Subsidiaries to do so in
respect of Property owned or used by it; provided, however, that nothing in this
Section 7.2 shall prevent the Borrower or a Subsidiary of the Borrower from
discontinuing the operation or maintenance of any such Properties if such
discontinuance is not disadvantageous to the Banks or the holders of the Notes,
does not materially impair the operations of the Borrower or any Subsidiary of
the Borrower and is, in the judgment of the Borrower, desirable in the conduct
of its business or the business of its Subsidiaries.

 

Section 7.3                                    Taxes.  The Borrower will duly
pay and discharge, and will cause each of its Subsidiaries duly to pay and
discharge, all taxes, rates, assessments, fees and governmental charges upon or
against it or against its Properties, in each case before the same becomes
delinquent and before penalties accrue thereon, unless and to the extent that
the same is being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor on the books of the
Borrower.

 

Section 7.4                                    ERISA.  The Borrower will, and
will cause each of its Subsidiaries to, promptly pay and discharge all
obligations and liabilities arising under ERISA of a character which, if unpaid
or unperformed, might result in the imposition of a Lien against any of its
properties or assets and will promptly notify the Administrative Agent of
(i) the occurrence of any reportable event (as defined in ERISA) affecting a
Plan, other than any such event of which the PBGC has waived notice by
regulation, (ii) receipt of any notice from PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (iii) its or any
of its Subsidiaries’ intention to completely or partially terminate or withdraw
from any Plan, (iv) with respect to any Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA), the filing of a notice of
reorganization, insolvency or termination under Section 4041 of ERISA, (v) the
failure of a Plan

 

27

--------------------------------------------------------------------------------


 

or related trust intended to qualify for tax exempt status under
Section 401(a) or 501 of the Code to qualify thereunder, and (vi) the occurrence
of any event affecting any Plan which could result in the incurrence by the
Borrower or any of its Subsidiaries of any material liability, fine or penalty,
or any material increase in the contingent liability of the Borrower or any of
its Subsidiaries under any post-retirement Welfare Plan benefit.  The
Administrative Agent will promptly distribute to each Bank any notice it
receives from the Borrower pursuant to this Section 7.4.

 

Section 7.5                                    Insurance.  The Borrower will
insure, and keep insured, and will cause each of its Subsidiaries to insure, and
keep insured, with good and responsible insurance companies, all insurable
Property owned by it of a character usually insured by companies similarly
situated and operating like Property.  To the extent usually insured by
companies similarly situated and conducting similar businesses, the Borrower
will also insure, and cause each of its Subsidiaries to insure, employers’ and
public and product liability risks with good and responsible insurance
companies.  The Borrower will, upon request of any Bank, furnish to such Bank a
summary setting forth the nature and extent of the insurance maintained pursuant
to this Section 7.5.

 

Section 7.6                                    Financial Reports and Other
Information.

 

(a)                                 The Borrower will maintain a system of
accounting in accordance with GAAP and will furnish to the Banks and their
respective duly authorized representatives such information respecting the
business and financial condition of the Borrower and its Subsidiaries as any
Bank may reasonably request; and without any request, the Borrower shall deliver
to the Administrative Agent, which in turn will deliver to each Bank, in form
and detail satisfactory to the Administrative Agent, each of the following:

 

(i)                                     within 90 days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending December 31,
2015, a copy of the Borrower financial statements for such fiscal year,
including the consolidated balance sheet of the Borrower and its Subsidiaries
for such year and the related statements of income and statements of cash flow,
each as certified by independent public accountants of recognized national
standing selected by the Borrower in accordance with GAAP with such accountants’
opinion to the effect that the financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances, provided
that such opinion shall not contain a “going concern” or like qualification or
exception or a qualification arising out of the scope of the audit, and
provided, further, that if the Borrower publicly files with the SEC its annual
report on Form 10-K for the applicable annual period, and such annual report
contains the financial statements and accountants certifications, opinions and
statements described above, the Borrower may satisfy the requirements of this
Section 7.6(a)(i) by such filing, subject to Section 7.6(b) hereof.  Together
with such information the Borrower shall provide to the Administrative Agent
such consolidating information as may be necessary for the Banks to determine
the Borrower’s compliance with Section 7.17 hereof;

 

(ii)                                  within 60 days after the end of each of
the first three quarterly fiscal periods of each fiscal year of the Borrower,
commencing with the fiscal quarter ending

 

28

--------------------------------------------------------------------------------


 

March 31, 2016, a consolidated unaudited balance sheet of the Borrower and its
Subsidiaries, and the related statements of income and statements of cash flow,
as of the close of such period, all of the foregoing prepared by the Borrower in
reasonable detail in accordance with GAAP and certified by the Borrower’s chief
executive officer, chief financial officer or corporate controller as fairly
presenting the financial condition as at the dates thereof and the results of
operations for the periods covered thereby, provided that if the Borrower
publicly files with the SEC  a Form 10-Q for the applicable quarterly period,
and such quarterly report contains the financial statements and certifications
described above, the Borrower may satisfy the requirements of this
Section 7.6(a)(ii) by such filing, subject to Section 7.6(b) hereof.   Together
with such information the Borrower shall provide to the Administrative Agent
such consolidating information as may be necessary for the Banks to determine
the Borrower’s compliance with Section 7.17 hereof;

 

(iii)                               within the period provided in subsection
(i) above, the written statement of the accountants who certified the audit
report thereby required consistent with past practices that in the course of
their audit they have obtained no knowledge of certain Defaults or Events of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof; and

 

(iv)                              promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports the Borrower or
any of its non Wholly-Owned Subsidiaries that are Material Subsidiaries sends to
its (or their, as applicable) shareholders, and, subject to
Section 7.6(b) hereof, copies of all other regular, periodic and special reports
and all registration statements the Borrower or any of its Subsidiaries file
with the SEC or any successor thereto, or with any national securities
exchanges.

 

(b)                                 Any financial statement, report or
registration statement required to be furnished pursuant to Section 7.6(a)(i),
(ii) or (iv) hereof shall be deemed to have been furnished on the date on which
the Administrative Agent receives notice that the Borrower has filed such
financial statement, report or registration statement with the SEC and it is
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Banks without charge; provided that the Borrower shall give notice
of any such filing to the Administrative Agent (which shall then give notice of
any such filing to the Banks).  Notwithstanding the foregoing, the Borrower
shall deliver paper copies of any such financial statement, report or
registration statement to the Administrative Agent if the Administrative Agent
requests the Borrower to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

 

(c)                                  Each financial statement furnished to the
Administrative Agent pursuant to Section 7.6(a)(i) or (ii) hereof shall be
accompanied by (A) a written certificate signed by the Borrower’s chief
executive officer, chief financial officer or corporate controller to the effect
that (i) no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower to remedy the
same, (ii) the representations and warranties contained in Section 5 hereof are
true and correct in all material respects as though made on the date of such
certificate (other than those made solely as of an earlier date, which need only
remain true as of such date), except as otherwise described therein, (B) a
Compliance Certificate in the form of Exhibit B hereto showing the Borrower’s
compliance with the covenants set forth in Sections 7.9, 7.11, 7.12 and 7.14
through 7.18 hereof, and (C) a reasonably detailed description of any material
change in any of the material information

 

29

--------------------------------------------------------------------------------


 

set forth on Schedules 5.2, 5.5 and 5.11 since the date of the last certificate
delivered pursuant to clause (A) above.

 

(d)                                 The Borrower will promptly (and in any event
within three Business Days after an officer of the Borrower has knowledge
thereof) give notice to the Administrative Agent and each Bank:

 

(i)                                     of the occurrence of any Default or
Event of Default;

 

(ii)                                  any event or condition which could
reasonably be expected to have a Material Adverse Effect;

 

(iii)                               of any (x) litigation or governmental
proceeding of the type described in Section 5.5 hereof or (y) environmental or
other matters of the type described in Section 5.11 hereof;  and

 

(iv)                              of the entering into of any Long-Term
Guaranties, and the Borrower shall promptly provide the Administrative Agent
with a copy of any such Guarantee and any modification to such Guarantee.

 

Section 7.7                                    Bank Inspection Rights.  For
purposes of confirming compliance with the Credit Documents or after the
occurrence and during the continuance of an Event of Default, upon reasonable
notice from the Administrative Agent or the Required Banks, the Borrower will,
at the Borrower’s expense, permit such Banks (and such Persons as any Bank may
designate) during normal business hours to visit and inspect, under the
Borrower’s guidance, any of the Properties of the Borrower or any of its
Subsidiaries, to examine all of their books of account, records, reports and
other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
the Borrower authorizes such accountants to discuss with the Banks (and such
Persons as any Bank may designate) the finances and affairs of the Borrower and
its Subsidiaries) all at such reasonable times and as often as may be reasonably
requested; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted each calendar quarter.

 

Section 7.8                                    Conduct of Business.  Neither the
Borrower nor any Subsidiary of the Borrower will engage in any line of business
other than business activities in the field of (i) cogeneration and related
thermal uses, (ii) energy production, (iii) energy development, (iv) energy
recovery, (v) utility ownership, operation and management, including the
provision of services reasonably ancillary thereto, such as gas services and
call centers, (vi) demand side management services, (vii) management of
investment funds which invest in energy related businesses and investments in
such funds, (viii) hedging (but not speculative activities relating to any of
the foregoing lines of business described in clauses (i) through (viii)),
(ix) [Reserved], (x) telecommunications, (xi) management and operating services
related to any of the foregoing lines of business, and (xii) other businesses
not described in the foregoing so long as the Investments and expenses made in
such other businesses does not exceed $50,000,000.

 

Section 7.9                                    Liens.  The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, permit to exist
or to be incurred any Lien of any kind on any Property owned by the Borrower or
any Subsidiary of the Borrower; provided, however, that this Section 7.9 shall
not apply to or operate to prevent:

 

30

--------------------------------------------------------------------------------


 

(a)                                 Liens arising by operation of law in respect
of Property of the Borrower or any of its Subsidiaries which are incurred in the
ordinary course of business which do not in the aggregate materially detract
from the value of such Property or materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;

 

(b)                                 Liens securing (i) Non-Recourse Indebtedness
of any Subsidiary of the Borrower or (ii) the obligations of a Project Finance
Subsidiary under a power purchase agreement or under Non-Recourse Indebtedness
of such Project Finance Subsidiary, provided that in the case of clause
(i) above any such Lien is limited to the Property being financed or refinanced
by such Non-Recourse Indebtedness and the stock (or similar equity interest) of
the Subsidiary which incurred such Non-Recourse Indebtedness, and in the case of
clause (ii) above any such Lien is limited to the Property and the stock (or
similar equity interest) of such Subsidiary or Project Finance Subsidiary, as
applicable;

 

(c)                                  Liens for taxes or assessments or other
government charges or levies on the Borrower or any Subsidiary of the Borrower
or their respective Properties which are being contested in good faith by
appropriate proceedings and for which reserves in conformity with GAAP have been
provided on the books of the Borrower; provided that the aggregate amount of
liabilities (including interest and penalties, if any) of the Borrower and its
Subsidiaries secured by such Liens shall not exceed $50,000,000 at any one time
outstanding;

 

(d)                                 Liens arising out of judgments or awards
against the Borrower or any Subsidiary of the Borrower, or in connection with
surety or appeal bonds in connection with bonding such judgments or awards, the
time for appeal from which or petition for rehearing of which shall not have
expired or with respect to which the Borrower or such Subsidiary shall be
prosecuting an appeal or proceeding for review, and with respect to which it
shall have obtained a stay of execution pending such appeal or proceeding for
review; provided that the aggregate amount of liabilities (including interest
and penalties, if any) of the Borrower and its Subsidiaries secured by such
Liens shall not exceed $50,000,000 at any one time outstanding;

 

(e)                                  Survey exceptions or encumbrances,
easements or reservations, or rights of others for rights-of-way, utilities and
other similar purposes, or zoning or other restrictions as to the use of real
properties which are necessary for the conduct of the activities of the Borrower
and any Subsidiary of the Borrower or which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not in any event materially impair their use in the operation of the business of
the Borrower or any Subsidiary of the Borrower;

 

(f)                                   Liens existing on the date hereof and
listed on Schedule 7.9 hereto;

 

(g)                                  Liens securing (i) Indebtedness evidencing
the deferred purchase price of newly acquired property or incurred to finance
the acquisition of personal property of the Borrower or a Subsidiary of the
Borrower used in the ordinary course of business of the Borrower or a Subsidiary
of the Borrower, so long as such Liens are limited to the property being
financed or acquired and proceeds thereof, (ii) Capitalized Lease Obligations,
so long as such Liens are limited to the property subject to the related Capital
Lease and proceeds thereof, and (iii) the performance of tenders, statutory
obligations, bids, leases or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on performance bonds; provided, that such Liens shall only be permitted to the
extent the aggregate amount of Indebtedness and other obligations secured by all
such Liens does not exceed five percent (5%) of Consolidated Assets as reflected
on the most recent balance sheet delivered by the Borrower pursuant to
Section 7.6 hereof;

 

31

--------------------------------------------------------------------------------


 

(h)                                 Liens in favor of carriers, warehousemen,
mechanics, materialmen and landlords granted in the ordinary course of business
for amounts not overdue or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

 

(i)                                     Liens incurred or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits;

 

(j)                                    Liens relating to synthetic lease
arrangements of the Borrower or a Subsidiary of the Borrower, provided that
(i) such Lien is limited to the Property being leased, and (ii) to the extent
the lessor or any other Person has recourse to the Borrower, any Subsidiary or
any of their Property (other than the Property being so leased), through a
Guarantee (including a residual guarantee) or otherwise, such Lien shall be
permitted if the Borrower has included the recourse portion of such obligations
as Indebtedness for all purposes (including financial covenant calculations)
under the Credit Documents;

 

(k)                                 Reserved;

 

(l)                                     Liens securing Indebtedness issued
pursuant to (i) that certain Restated and Amended Indenture of Mortgage and Deed
of Trust dated as of September 1, 1999 between BHP and The Chase Manhattan Bank,
as trustee (and any successor trustee thereunder), together with all amendments
and supplemental indentures thereto, (ii) the CLF&P Indenture, together with all
amendments and supplemental indentures thereto, and (iii) Indebtedness of the
type described in Section 7.15(c)(C) hereof that is issued or incurred by Black
Hills Utility Holdings, Inc. or any of its direct or indirect Subsidiaries to
finance the design, permitting, construction, ownership, operation or
maintenance of utility properties; and

 

(m)                             Any extension, renewal or replacement (or
successive extensions, renewals or replacements) in whole or in part of any Lien
referred to in the foregoing paragraphs (a) through (j), inclusive, provided,
however, that the principal amount of Indebtedness secured thereby shall not
exceed the principal amount of Indebtedness so secured at the time of such
extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to the Property which was subject to the Lien so
extended, renewed or replaced or in the case of a Project Finance Subsidiary,
all of the assets of such Project Finance Subsidiary;

 

(n)                                 Liens (i) of a collecting bank arising under
the UCC on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law, or which arise under the documents
governing the deposit relationship, encumbering deposits (including the right of
set-off, charge-back rights, and refund rights) and which are within the general
parameters customary in the banking industry, or (iii) encumbering customary
deposits and margin deposits and other Liens attaching to brokerage accounts or
arising under or in connection with Derivative Arrangements or Derivative
Obligations, in each case incurred in the ordinary course of business; and

 

(o)                                 Other Liens made in the ordinary course of
business of the Borrower or its Subsidiaries so long as the aggregate amount of
Indebtedness or other obligations secured by such Liens does not exceed, in the
aggregate, $50,000,000.

 

provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.

 

32

--------------------------------------------------------------------------------


 

Section 7.10                             Use of Proceeds; Regulation U.  Each
Loan shall re-evidence the borrowings of the Existing Borrower under the
Existing Credit Agreement which solely refinanced existing Indebtedness of the
Existing Borrower and were used for general corporate purposes of the Existing
Borrower and its Subsidiaries.  The Borrower will not use any part of the
proceeds of any of the Borrowings directly or indirectly to purchase or carry
any margin stock (as defined in Section 5.10 hereof) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.

 

Section 7.11                             Sales and Leasebacks.  The Borrower
will not, nor will it permit any of its  Subsidiaries to, enter into any
arrangement with any bank, insurance company or other lender or investor
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any Property theretofore owned by it and which has been or is to be sold or
transferred by such owner to such lender or investor if the total amount of rent
and other obligations of the Borrower and its Subsidiaries under such lease,
when combined with all rent and other obligations of the Borrower and its
Subsidiaries under all such leases, would exceed $50,000,000 in the aggregate,
provided that the Borrower and its Subsidiaries may engage in synthetic lease
transactions so long as the Borrower’s or such Subsidiary’s, as applicable,
obligations under such synthetic leases are included as Indebtedness for all
purposes (including financial covenant calculations) under the Credit Documents.

 

Section 7.12                             Mergers, Consolidations, Acquisitions
and Sales of Assets.

 

(a)                                 The Borrower will not, and will not permit
any of its Material Subsidiaries to, consolidate with or be a party to merger
with any other Person or sell, lease or otherwise dispose of all or a
“substantial part” of the assets of the Borrower and its Subsidiaries; provided,
however, that

 

(i)                                     the foregoing shall not prohibit any
sale, lease, transfer or disposition of assets, other than equity interests in
or the assets of BHP and CLF&P, solely to the extent and so long as (A) such
transaction does not result in a downgrade of the Borrower’s S&P Rating below
BBB- or the Borrower’s Moody’s Rating below Baa3, (B) such transaction is for
cash consideration (or other consideration acceptable to the Required Banks) in
an amount not less than the fair market value of the applicable assets, and
(C) such transaction, when combined with all other such transactions, would not
have a Material Adverse Effect, taken as a whole;

 

(ii)                                  the foregoing shall not prohibit any sale,
lease, transfer or disposition to which the Required Banks have consented, such
consent not to be unreasonably withheld if (A) such transaction does not result
in a downgrade of either the Borrower’s S&P Rating below BBB- or the Borrower’s
Moody’s Rating below Baa3, (B) such transaction is for cash consideration (or
other consideration acceptable to the Required Banks) in an amount not less than
the fair market value of the applicable assets, and (C) such transaction, when
combined with all other such transactions, would not have a Material Adverse
Effect, taken as a whole;

 

(iii)                               any Subsidiary of the Borrower may merge or
consolidate with or into or sell, lease or otherwise convey all or a substantial
part of its assets to the Borrower or any Subsidiary of which the Borrower holds
(directly or indirectly) at least the same percentage equity ownership; provided
that in any such merger or consolidation involving the Borrower, the Borrower
shall be the surviving or continuing corporation;

 

33

--------------------------------------------------------------------------------


 

(iv)                              the Borrower and its Subsidiaries may sell
inventory, reserves and electricity in the ordinary course of business;

 

(v)                                 the Borrower and its Subsidiaries may sell
the assets of or equity interest in any Immaterial Subsidiary; and

 

(vi)                              the Borrower may enter into a merger with, or
acquisition of all or substantially all of the capital stock or assets of,
another Person so long as:

 

(A)                               if a merger, the Borrower or such Subsidiary 
is the surviving entity,

 

(B)                               unless consented to by the Required Banks, no
downgrade in the Borrower’s S&P Rating below BBB- or the Borrower’s Moody’s
Rating below Baa3 would occur as a result of the consummation of such a
transaction;

 

(C)                               if such transaction is an acquisition, the
Board of Directors (or similar governing body) of the Person being acquired has
approved being so acquired; and

 

(D)                               no Default or Event of Default has occurred
and is continuing at the time of, or would occur as a result of, such
transaction.

 

As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the Consolidated Assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than inventory, reserves and electricity in the ordinary
course of business) exceeds ten percent (10%) of the total assets of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of the last day of the immediately preceding fiscal year.

 

(b)                                 Except as permitted pursuant to
Section 7.12(a) or Section 7.14 hereof, the Borrower will not sell, transfer or
otherwise dispose of, or permit any of its Subsidiaries to issue, sell, transfer
or otherwise dispose of, any shares of stock of any class (including as “stock”
for purposes of this Section, any warrants, rights or options to purchase or
otherwise acquire stock or other Securities exchangeable for or convertible into
stock) of any Subsidiary of the Borrower, except to the Borrower or a
Wholly-Owned Subsidiary of the Borrower or except for the purpose of qualifying
directors.

 

Section 7.13                             Use of Property and Facilities;
Environmental and Health and Safety Laws.

 

(a)                                 The Borrower will, and will cause each of
its Subsidiaries to, comply in all material respects with the requirements of
all Environmental and Health Laws applicable to or pertaining to the Properties
or business operations of the Borrower or any Subsidiary of the Borrower. 
Without limiting the foregoing, the Borrower will not, and will not permit any
Person to, except in accordance with applicable law, dispose of any Hazardous
Material into, onto or upon any real property owned or operated by the Borrower
or any of its Subsidiaries.

 

(b)                                 (i) The Borrower will promptly provide the
Administrative Agent with copies of Environmental Review Documents as defined in
Section 5.11(b) hereof that disclose any Environmental Claim or Environmental
Liability that could potentially result in a Material Adverse

 

34

--------------------------------------------------------------------------------


 

Effect, and in no event later than five (5) Business Days after an officer of
the Borrower or a Subsidiary of the Borrower finalizes such Environmental Review
Document; and (ii) the Borrower will also promptly provide the Administrative
Agent with all notices and other information placing the Borrower or any of its
Subsidiaries on notice of actual or potential Environmental Claims or
Environmental Liabilities that could potentially result in a Material Adverse
Effect.

 

(c)                                  The Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary remedial
action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Hazardous Materials on,
under or affecting any Property in order to comply in all material respects with
all applicable Environmental and Health Laws.  In the event the Borrower or any
of its Subsidiaries undertakes any action with respect to the presence, Release
or threatened Release of any Hazardous Materials on or affecting any Property,
the Borrower or such Subsidiaries shall conduct and complete such action in
material compliance with all applicable Environmental and Health Laws, and in
accordance with the policies, orders and directives of all federal, state and
local governmental authorities except when, and only to the extent that, the
Borrower’s or such Subsidiary’s liability for such presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any Hazardous
Materials is being diligently contested in the proper legal forum and any
failure to comply during such contest will not cause a Material Adverse Effect.

 

(d)                                 The Borrower agrees that the Banks may, from
time to time, retain, at the Borrower’s expense for actual and reasonable
out-of-pocket costs directly related thereto, an independent professional
consultant reasonably acceptable to the Borrower to review the Environmental
Review Documents and to conduct their own investigation (the scope of which
investigation shall be reasonable based upon the circumstances) of any Property
currently owned, leased, operated or used by the Borrower or any of its
Subsidiaries, if (x) a Default or an Event of Default shall have occurred and be
continuing, or (y) the Banks reasonably believe (1) that an occurrence relating
to such Property is likely to give rise to an Environmental Liability, or
(2) that a violation of an Environmental or Health Law on or around such
Property has occurred or is likely to occur, which could, in the case of
subclauses (1)-(2) above, reasonably be expected to have a Material Adverse
Effect.  The Borrower shall use its commercially reasonable efforts to obtain
for the Banks and their agents, employees, consultants and contractors the
right, upon reasonable notice to the Borrower, to enter into or on to the
Property currently owned, leased, operated or used by the Borrower or any of its
Subsidiaries to perform such tests on such property as are reasonably necessary
to conduct such a review and/or investigation; provided, however, that no
invasive or destructive environmental testing shall be undertaken without the
Borrower’s approval, not to be unreasonably withheld, conditioned, or delayed or
if recommended by the Banks’ independent consultant (except during the
continuation of an Event of Default when no such approval of the Borrower shall
be required).  Without limiting the generality of the foregoing, any such
investigation of any Property shall be conducted, unless otherwise agreed to by
the Borrower and the Banks, during normal business hours and, shall be conducted
so as not to unreasonably interfere with the ongoing operations at any such
Property or to cause any damage or loss to any property at such Property.  The
Borrower and the Banks hereby acknowledge and agree that any report of any
investigation conducted at the request of the Banks pursuant to this
Section 7.13 will be obtained and shall be used by the Banks for the purposes of
the Banks’ internal credit decisions, to monitor and police the Obligations and
to protect the Banks’ security interests, if any, created by the Credit
Documents, and the Banks hereby acknowledge and agree any such report will be
kept confidential by them to the extent permitted by law, except that upon
request, the Banks agree to deliver a copy of any such report to the Borrower. 
The Borrower acknowledges and agrees that (i) it will indemnify and hold
harmless the Banks and their agents from any costs, losses or liabilities
relating to the Borrower’s or its Subsidiaries’ use of or reliance on such
report, (ii) the Banks make no

 

35

--------------------------------------------------------------------------------


 

representation or warranty with respect to such report, and (iii) by delivering
such report to the Borrower, the Banks are not requiring or recommending the
implementation of any suggestions or recommendations contained in such report.

 

(e)                                  The Borrower shall promptly notify the
Banks of (i) any proposed acquisition of stock, assets, or property by the
Borrower or any of its Subsidiaries; or (ii) any other proposed actions,
omissions or events by or affecting the Borrower or any of its Subsidiaries,
that could reasonably be expected to expose the Borrower or any of its
Subsidiaries to, or otherwise result in, Environmental Liability that could
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   The Borrower shall, at its own expense,
provide copies of such documents or information as the Banks may reasonably
request in relation to any matters disclosed pursuant to this Section 7.13.

 

Section 7.14                             Investments, Acquisitions, Loans,
Advances and Guaranties.  The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, directly or indirectly, make, retain or have
outstanding any investments (whether through purchase of stock or obligations or
otherwise) in, or loans or advances to, any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof, or be or become liable as endorser, guarantor, surety or otherwise
(such as liability as a general partner) for any debt, obligation or undertaking
of any other Person, or otherwise agree to provide funds for payment of the
obligations of another, or supply funds thereto or invest therein or otherwise
assure a creditor of another against loss, or apply for or become liable to the
issuer of a letter of credit which supports an obligation of another, or
subordinate any claim or demand it may have to the claim or demand of any other
Person (cumulatively, all of the foregoing “Investments”); provided, however,
that the foregoing provisions shall not apply to nor operate to prevent:

 

(a)                                 investments in direct obligations of the
United States of America or of any agency or instrumentality thereof whose
obligations constitute full faith and credit obligations of the United States of
America, provided that (i) any such obligation matures within ten years from the
date it is acquired by the Borrower or Subsidiary, (ii) on any day, the
aggregate amount of all such investments maturing beyond one year from such date
shall not exceed $100,000,000 and (iii) on any day, the aggregate amount of all
such investments does not exceed five percent (5%) of Consolidated Assets as
reflected on the most recent balance sheet delivered by the Borrower pursuant to
Section 7.6 hereof;

 

(b)                                 investments in (i) commercial paper rated
P-1 by Moody’s Investors Services, Inc. or A-1 by Standard & Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business maturing within
one year of its date of issuance, and (ii) debt and auction preferred securities
rated Aaa by Moody’s Investors Services, Inc. or AAA by Standard & Poor’s
Ratings Services, a Standard & Poor’s Financial Services LLC business maturing
within one year of their respective dates of purchase;

 

(c)                                  investments in certificates of deposit
issued by any Bank or any United States commercial bank having capital and
surplus of not less than $200,000,000 maturing within one year from the date of
issuance thereof or in banker’s acceptances endorsed by any Bank or other such
commercial bank and maturing within six months of the date of acceptance;

 

(d)                                 investments in repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (c) above, provided all such agreements
require

 

36

--------------------------------------------------------------------------------


 

physical delivery of the securities securing such repurchase agreement, except
those delivered through the Federal Reserve Book Entry System;

 

(e)                                  investments in money market funds that
invest solely, and which are restricted by their respective charters to invest
solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c) and (d) above;

 

(f)                                   ownership of stock, obligations or
securities received in settlement of debts (created in the ordinary course of
business) owing to the Borrower or any Subsidiary;

 

(g)                                  endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(h)                                 loans and advances to employees in the
ordinary course of business for travel, relocation, and similar purposes;

 

(i)                                     Investments (i) existing on the
Restatement Effective Date in Subsidiaries of the Borrower, (ii) existing on the
Restatement Effective Date and identified in Schedule 7.14 hereof, or
(iii) consisting of intercompany loans permitted pursuant to
Section 7.15(e) hereof;

 

(j)                                    Investments constituting (i) accounts
receivable arising, (ii) trade debt granted, or (iii) deposits made in
connection with the purchase price of goods or services, in each case in the
ordinary course of business;

 

(k)                                 Investments in Persons engaged in lines of
business related to the lines of business described in Section 7.8 hereof so
long as (i) both before and after giving effect to such Investment no Default of
Event of Default shall have occurred and be continuing, (ii) such Investments do
not permit any creditor of such Person recourse to the Borrower or any other
Subsidiary of the Borrower or any of their assets (other than the assets and/or
the stock or similar equity interest of such Person and except as permitted
pursuant to Sections 7.14(i) and (n) hereof) and (iii) if such Investments are
in Persons engaged in the lines of business described in clause (xii) of
Section 7.8 hereof, such Investments and expenses in the aggregate do not exceed
$50,000,000 outstanding at any time;

 

(l)                                     Guaranties, other than Long-Term
Guaranties, so long as such Indebtedness is permitted pursuant to Section 7.15
hereof;

 

(m)                             transactions permitted pursuant to
Section 7.12(a) hereof;

 

(n)                                 Investments constituting Long-Term
Guaranties;

 

(o)                                 [Reserved]; and

 

(p)                                 Investments  consisting of promissory notes
issued in consideration for the sale  by the Borrower or a Subsidiary of a
portion of the stock (or similar equity  interests)  of  a  Subsidiary where
(i) such note is secured  by  the  stock  (or  similar  equity  interest) sold,
and (ii) one of the purposes of  such  sale  is  to ensure that such Subsidiary
qualifies  as  a  “qualifying facility” under the Public Utility Regulatory
Policies Act of 1978, as amended

 

Any Investment which when made complies with the requirements of paragraphs
(a) through (e) may continue to be held notwithstanding that such Investment if
made thereafter would not comply with such requirements;

 

37

--------------------------------------------------------------------------------


 

In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.14, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.

 

Section 7.15                             Restrictions on Indebtedness.  The
Borrower will not, nor will it permit any Subsidiary of the Borrower to, issue,
incur, assume, create, become liable for, contingently or otherwise, or have
outstanding any Indebtedness; provided, however, that the foregoing provisions
shall not restrict nor operate to prevent the following Indebtedness:

 

(a)                                 the Obligations;

 

(b)                                 Non-Recourse Indebtedness of any Project
Finance Subsidiary;

 

(c)                                  so long as the Borrower would be in
compliance with Section 7.17 hereof (calculated as of the date of, and after
giving effect to, the incurrence of such Indebtedness), secured Indebtedness
(excluding Indebtedness of the type described in (e) below but including the
pledge of stock or similar equity interest of any Project Finance Subsidiary or
any Subsidiary which is an entity whose sole purpose and extent of business
activities is to own the stock or similar equity interest of such Project
Finance Subsidiary):  (A) set forth on Schedule 7.15(c) hereto, (B)(i) of BHP or
CLF&P, (ii) evidencing the deferred purchase price of newly acquired property or
incurred to finance the acquisition of personal property of the Borrower or a
Subsidiary of the Borrower used in the ordinary course of business of the
Borrower or Subsidiary, (iii) constituting Capitalized Lease Obligations or with
respect to synthetic (or similar type) lease arrangements, or (iv) incurred in
connection with the performance of tenders, statutory obligations, bids, leases
or other similar obligations (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on performance bonds;
provided, that the aggregate amount of Indebtedness permitted by clause
(B)(iv) of this Section 7.15(c) at any time outstanding shall not exceed 5% of
Consolidated Assets as reflected on the most recent balance sheet delivered by
the Borrower pursuant to Section 7.6 hereof, and (C) constituting first mortgage
bond debt which is issued or incurred by Black Hills Utility Holdings, Inc. or
any of its direct or indirect Subsidiaries to finance the design, permitting,
construction, ownership, operation or maintenance of utility properties which
does not mature prior to the Termination Date, as extended from time to time in
accordance with the terms hereof, and is not in excess of an amount equal to
fifty percent (50%) of the net book value of the property, plant and equipment
of Black Hills Utility Holdings, Inc. (as reported in the most recent quarterly
financial statements which were prepared in accordance with GAAP); provided, the
Borrower shall promptly provide the Administrative Agent with a copy of any
documentation evidencing such Indebtedness in excess of $25,000,000 and any
modification to such Indebtedness;

 

(d)                                 so long as the Borrower would be in
compliance with Section 7.17 hereof (calculated as of the date of, and after
giving effect to, the incurrence of such Indebtedness), other Indebtedness
(excluding Indebtedness of the type described in (e) below) which is unsecured
and either junior in right of payment to the Obligations or pari passu to the
Obligations or is equally and ratably secured with the Obligations, provided
that the Borrower shall promptly provide the Administrative Agent with a copy of
any documentation evidencing such Indebtedness in excess of $25,000,000 and any
modification to such Indebtedness;

 

(e)                                  intercompany loans (i) from (x) any
Subsidiary of the Borrower to the Borrower so long as such loans are
subordinated to the Obligations on terms reasonably satisfactory to the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent, and (y) the Borrower to a Subsidiary of the Borrower and
(ii) among Wholly-Owned Subsidiaries;

 

(f)                                   the following Indebtedness of SourceGas
Holdings LLC, SourceGas LLC or any of their respective affiliates acquired in
connection with the SourceGas Acquisition: (i) up to $95,000,000 principal
amount of 3.98% Senior Secured Notes, Series A, due September 29, 2019 of
SourceGas Holdings LLC and (ii) up to $325,000,000 principal amount of 5.90%
Senior Notes due 2017 of SourceGas LLC;

 

(g)                                  Reserved;

 

(h)                                 Permitted Derivative Obligations; and

 

(i)                                     Indebtedness pursuant to Long-Term
Guaranties.

 

Indebtedness shall only be permitted under (d), (e), (h), and (i)  above to the
extent such Indebtedness will have a priority of payment with the Obligations
which is no greater than pari passu (and with respect to clause (e), to the
extent such Indebtedness is subordinated to the Obligations as set forth in such
clause).

 

Section 7.16                             Reserved

 

Section 7.17                             Recourse Leverage Ratio.  The Borrower
will not permit the Recourse Leverage Ratio to exceed 0.65 to 1.00 at the end of
any fiscal quarter; provided that, solely for the first four fiscal quarters
immediately following the SourceGas Acquisition (inclusive of the fiscal quarter
in which the SourceGas Acquisition occurs), the maximum Recourse Leverage Ratio
permitted under this Section 7.17 shall be increased to (i) 0.70 to 1.00 as at
the end of any fiscal quarter during such four fiscal quarter period that the
aggregate outstanding principal amount of the SourceGas Acquisition Debt
Financing (after giving effect to any prepayments thereof) as of the end of such
fiscal quarter is equal to or greater than $1,250,000,000 and less than
$1,460,000,000 or (ii) 0.75 to 1.00 as at the end of any fiscal quarter during
such four fiscal quarter period that the aggregate outstanding principal amount
of the SourceGas Acquisition Debt Financing (after giving effect to any
prepayments thereof) as of the end of such fiscal quarter is equal to or greater
than $1,460,000,000.

 

Section 7.18                             Dividends and Other Shareholder
Distributions.

 

(a)                                 The Borrower shall not (i) declare or pay
any dividends or make a distribution of any kind (including by redemption or
purchase) on or relating to its outstanding capital stock, or (ii) repay
(directly, through sinking fund payments or otherwise) any Indebtedness or other
obligations owing to a shareholder (other than publicly-traded Indebtedness or
obligations) unless in either circumstance no Default or Event of Default exists
prior to or would result after giving effect to such action.

 

(b)                                 Except (i) to the extent such an encumbrance
or restriction is imposed by PUHCA, the rules and regulations promulgated
thereunder or any order of the SEC issued pursuant thereto, (ii) as set forth on
Schedule 7.18, or (iii) in connection with Non-Recourse Indebtedness of a
Project Finance Subsidiary, the Borrower will not, and will not permit any of
its Subsidiaries, directly or indirectly to create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any such Subsidiary to:  (1) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock owned by the
Borrower or any Subsidiary of the Borrower; (2) pay any Indebtedness owed to the
Borrower or

 

39

--------------------------------------------------------------------------------


 

any other Subsidiary; (3) make loans or advances to the Borrower or any other
Subsidiary; or (4) transfer any of its property or assets to the Borrower or any
other Subsidiary.

 

Section 7.19                             Reserved.

 

Section 7.20                             Transactions with Affiliates.  Except
as is required by PUHCA or the rules and regulations promulgated thereunder, the
Borrower will not, and will not permit any of its Subsidiaries to, enter into or
be a party to any material transaction or arrangement with any Affiliate of such
Person (other than the Borrower), including without limitation, the purchase
from, sale to or exchange of Property with, any merger or consolidation with or
into, or the rendering of any service by or for, any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon terms no less favorable to the Borrower
or such Subsidiary than could be obtained in a similar transaction involving a
third-party.

 

Section 7.21                             Compliance with Laws.  Without limiting
any of the other covenants of the Borrower in this Section 7, the Borrower will,
and will cause each of its Subsidiaries to, conduct its business, and otherwise
be, in compliance with all applicable laws, regulations, ordinances and orders
of any governmental or judicial authorities; provided, however, that neither the
Borrower nor any Subsidiary of the Borrower shall be required to comply with any
such law, regulation, ordinance or order if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.22                             Pari-Passu.  The Borrower will at all
times cause the Obligations to rank at least pari passu with all other senior
unsecured Indebtedness of the Borrower.

 

Section 7.23                             Certain Subsidiaries.  Unless pursuant
to Indebtedness which is authorized pursuant to this Agreement, the Borrower
will not, and the Subsidiaries of the Borrower will not, permit any creditor of
a Project Finance Subsidiary to have recourse to the Borrower or any Subsidiary
of the Borrower (other than such Project Finance Subsidiary) or any of their
assets (other than (i) the stock or similar equity interest of the applicable
Subsidiary or any Subsidiary which is an entity whose sole purpose and extent of
business activities is to own the stock or similar equity interest of a Project
Finance Subsidiary and (ii) with respect to a Permitted Derivative Obligation)
other than recourse under Guaranties permitted pursuant to
Section 7.15(i) hereof.

 

Section 7.24                             Ratings.  The Borrower will at all
times this Agreement is in effect maintain a S&P Rating and a Moody’s Rating (or
if one or both of such ratings are unavailable, rating(s) from such other
recognized national rating agency or agencies as may be acceptable to the
Administrative Agent and the Required Banks).

 

Section 7.25                             Material Obligations.  The Borrower
(i) will duly pay and discharge, and cause each of its Subsidiaries to duly pay
and discharge, at or before maturity, all of their respective obligations and
liabilities, including tax liabilities, except for such obligations and/or
liabilities (A) that may be the subject of a contest maintained in good faith by
appropriate proceedings and with respect to which such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made; provided that compliance with the obligation that is the
subject of such contest is effectively stayed during such challenge and (B) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect, (ii) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities, and (iii) will not breach or
permit any Subsidiary to breach, or permit to exist any default under, the terms
of any lease,

 

40

--------------------------------------------------------------------------------


 

commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.26                             Sanctions Laws and Regulations.

 

(a)                                 The Borrower shall not request any Loans,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
and their respective directors, officers and employees shall not, directly or
indirectly, use the proceeds of the Loans (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) to fund any activities or business of or with any Designated Person, or in
any country or territory, that at the time of such funding is the subject of any
sanctions under any Sanctions Laws and Regulations, or (ii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.

 

(b)                                 The Borrower shall not knowingly permit any
of the funds or assets of the Borrower that are used to pay any amount due
pursuant to this Agreement to constitute funds obtained from transactions with
or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.

 

SECTION 8.                            EVENTS OF DEFAULT AND REMEDIES.

 

Section 8.1                                    Events of Default.  Any one or
more of the following shall constitute an Event of Default:

 

(a)                                 (i) default in the payment when due of any
fees, interest or of any other Obligation not covered by clause (ii) below and
such payment default continues for three (3) days or (ii) default in the payment
when due of the principal amount of any Loan;

 

(b)                                 default by the Borrower or any Subsidiary in
the observance or performance of any covenant set forth in Section 7.1,
Section 7.6(d), Sections 7.9 through 7.12, Sections 7.14 through 7.20, and
Sections 7.22, 7.23, 7.24 and 7.26 hereof;

 

(c)                                  default by the Borrower or any Subsidiary
in the observance or performance of any provision hereof or of any other Credit
Document not mentioned in (a) or (b) above, which is not remedied within thirty
(30) days after notice thereof shall have been given to the Borrower by the
Administrative Agent;

 

(d)                                 (i) failure to pay when due Indebtedness in
an aggregate principal amount of $50,000,000 or more of the Borrower or any
Material Subsidiary (other than any such Indebtedness which is Unguaranteed
Non-Recourse Indebtedness) or (ii) default shall occur under one or more
indentures, agreements or other instruments under which any Indebtedness of the
Borrower or any of its Material Subsidiaries in an aggregate principal amount of
$50,000,000 or more, and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof;

 

(e)                                  any representation or warranty made herein
or in any other Credit  Document by the Borrower or any Subsidiary of the
Borrower, or in any statement or certificate furnished pursuant hereto or
pursuant to any other Credit Document by the Borrower or any Subsidiary of

 

41

--------------------------------------------------------------------------------


 

the Borrower, or in connection with any Credit Document, proves untrue in any
material respect as of the date of the issuance or making, or deemed making or
issuance, thereof;

 

(f)                                   the Borrower or any Material Subsidiary
shall (i) fail to pay its debts generally as they become due or admit in writing
its inability to pay its debts generally as they become due, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(iv) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it or any analogous action is taken under any other
applicable law relating to bankruptcy or insolvency, (v) take any corporate
action (such as the passage by its board of directors of a resolution) in
furtherance of any matter described in parts (i)-(iv) above, or (vi) fail to
contest in good faith any appointment or proceeding described in
Section 8.1(g) hereof;

 

(g)                                  a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any
Material Subsidiary, or any substantial part of any of their Property, or a
proceeding described in Section 8.1(f)(iv) hereof shall be instituted against
the Borrower or any Material Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days;

 

(h)                                 the Borrower or any Material Subsidiary
shall fail within thirty (30) days to pay, bond or otherwise discharge any
judgment or order for the payment of money in excess of $50,000,000, which is
not stayed on appeal or otherwise being appropriately contested in good faith in
a manner that stays execution thereon;

 

(i)                                     the Borrower or any other member of the
Controlled Group shall (i) fail to pay when due an amount or amounts which it
shall have become liable to the PBGC or to a Plan under Title IV of ERISA, or
(ii) file notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $50,000,000 (collectively, a “Material
Plan”) under Title IV of ERISA, or (iii) take any action with respect to a Plan
that could result in the requirement of the Borrower or any of its Subsidiaries
to furnish a bond to the PBGC or such Plan; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any other member of the
Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or the
occurrence of any event with respect to any Plan that could result in the
incurrence by the Borrower or any other member of its Controlled Group of any
material liability, fine or penalty; or any notice from any Plan that is a
multiemployer plan that (i) such Plan is in reorganization, (ii) increased
contributions may be required to avoid a reduction in Plan benefits or the
imposition of an excise tax, (ii) any such Plan has been funded at a rate less
than that required by the Code and ERISA, (iii) any such Plan is or may be
terminated, or (iv) any such Plan is or may become insolvent;

 

(j)                                    the Borrower or any Subsidiary of the
Borrower or any Person acting on behalf of the Borrower, a Subsidiary or any
governmental authority challenges the validity of any Credit Document or the
Borrower’s or one of its Subsidiary’s obligations thereunder or any Credit

 

42

--------------------------------------------------------------------------------


 

Document ceases to be in full force and effect or is modified other than in
accordance with the terms thereof and hereof;

 

(k)                                 a Change of Control Event shall have
occurred; or

 

(l)                                     the Borrower shall for any reason cease
to be wholly liable for the full amount of the Obligations.

 

Section 8.2                                    Non-Bankruptcy Defaults.  When
any Event of Default other than those described in subsections (f) or (g) of
Section 8.1 hereof has occurred and is continuing, the Administrative Agent
shall, if so directed by the Required Banks, by written notice to the Borrower:
(a) declare the principal of and the accrued interest on the Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, and all other Obligations, shall be and become
immediately due and payable together with all other amounts payable under the
Credit Documents without further demand, presentment, protest or notice of any
kind and (b) automatically convert each Eurodollar Loan to a Base Rate Loan at
the end of the Interest Period then in effect for such Eurodollar Loan.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 8.1(c) hereof or this Section 8.2, shall also promptly send a copy of
such notice to the other Banks, but the failure to do so shall not impair or
annul the effect of such notice.

 

Section 8.3                                    Bankruptcy Defaults.  When any
Event of Default described in subsections (f) or (g) of Section 8.1 hereof has
occurred and is continuing, then all outstanding Notes, including both interest
and principal thereon, and all other Obligations shall immediately become due
and payable together with all other amounts payable under the Credit Documents
without presentment, demand, protest or notice of any kind.

 

Section 8.4                                    Expenses.  The Borrower agrees to
pay to the Administrative Agent and each Bank, and any other holder of any Note
outstanding hereunder, all reasonable and properly documented out-of-pocket
costs and expenses incurred or paid by the Administrative Agent or such Bank or
any such holder, including attorneys’ fees (including allocable fees of in house
counsel) and court costs, in connection with (i) any amendment or waiver to the
Credit Documents requested by the Borrower, (ii) any Default or Event of Default
by the Borrower hereunder, or (iii) the enforcement of any of the Credit
Documents.

 

SECTION 9.                            CHANGE IN CIRCUMSTANCES.

 

Section 9.1                                    Change of Law.  Notwithstanding
any other provisions of this Agreement or any Note, if at any time after the
date hereof any Change in Law makes it unlawful for any Bank to make or continue
to maintain, make, fund, continue or convert Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to the Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans.  The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may in the alternative elect to
convert the principal amount of the affected Eurodollar Loans from such Bank
into Base Rate Loans from such Bank, which Base Rate Loans shall not be made
ratably by the Banks but only from such affected Bank.

 

43

--------------------------------------------------------------------------------


 

Section 9.2                                    Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, the LIBO Rate.  If on or prior to the
first day of any Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                                 the Administrative Agent determines that
deposits in U.S. Dollars (in the applicable amounts) are not being offered to
major banks in the eurodollar interbank market for such Interest Period, or that
by reason of circumstances affecting the interbank eurodollar market adequate
and reasonable means do not exist for ascertaining the applicable LIBO Rate, or

 

(b)                                 the Required Banks reasonably determine and
so advise the Administrative Agent that the LIBO Rate as reasonably determined
by the Administrative Agent will not adequately and fairly reflect the cost to
such Banks of funding their or its Eurodollar Loans for such Interest Period,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Eurodollar Loans shall be suspended.

 

Section 9.3                                    Increased Cost and Reduced
Return.

 

(a)                                 If, on or after the date hereof, any Change
in Law:

 

(i)                                     shall subject any Bank (or its Lending
Office) or the Administrative Agent to any tax, duty or other charge with
respect to its Loans, its Notes or its obligation to make Loans, or shall change
the basis of taxation of payments to any Bank (or its Lending Office) or the
Administrative Agent of the principal of or interest on its Loans or
participations therein or any other amounts due under this Agreement in respect
of its Loans, participations therein or its obligation to make Loans (except for
changes in the rate of tax on the overall net income or profits of such Bank or
its Lending Office or the Administrative Agent imposed by the jurisdiction in
which such Bank or its Lending Office or the Administrative Agent is
incorporated or in which such Bank’s principal executive office or Lending
Office or the Administrative Agent is located); or

 

(ii)                                  shall impose, modify or deem applicable
any reserve, special deposit, liquidity or similar requirement (including,
without limitation, any compulsory loan requirement, insurance charge or other
assessment or any other such requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding with respect to any Eurodollar Loans
any such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Lending Office) or shall impose on any Bank (or its Lending
Office) or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes or its participation in any thereof or its obligation to make
Eurodollar Loans;

 

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) or the Administrative Agent of making or maintaining any
Loan or to reduce the amount of any sum received or receivable by such Bank (or
its Lending Office) or the Administrative Agent under this Agreement or under
its Notes with respect thereto, by an amount deemed by such Bank or the
Administrative Agent to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent) or the Administrative
Agent, the Borrower shall be obligated to pay to such Bank or the Administrative
Agent such additional amount or amounts as will compensate such Bank or the
Administrative Agent for such increased cost or reduction.  In the event any
law, rule, regulation or interpretation described above is revoked, declared
invalid or inapplicable or is otherwise rescinded, and as a result thereof a
Bank or the Administrative Agent is determined to be entitled to a refund from
the

 

44

--------------------------------------------------------------------------------


 

applicable authority for any amount or amounts which were paid or reimbursed by
the Borrower to such Bank or the Administrative Agent hereunder, such Bank or
the Administrative Agent shall refund such amount or amounts to the Borrower
without interest.

 

(b)                                 If, after the date hereof, any Bank or the
Administrative Agent shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements, (including, without limitation, any
revision in the Final Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225,
Appendix A) or of the Office of the Comptroller of the Currency (12 CFR Part 3,
Appendix A), or in any other applicable capital or liquidity rules heretofore
adopted and issued by any governmental authority), has or would have the effect
of reducing the rate of return on such Bank’s capital, or on the capital of any
corporation controlling such Bank, as a consequence of its obligations hereunder
to a level below that which such Bank could have achieved but for such Change in
Law (taking into consideration such Bank’s policies with respect to capital
adequacy and liquidity) by an amount deemed by such Bank to be material, then
from time to time, within fifteen (15) days after demand by such Bank (with a
copy to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such reduction.

 

(c)                                  Each Bank that determines to seek
compensation under this Section 9.3 shall notify the Borrower and the
Administrative Agent of the circumstances that entitle the Bank to such
compensation pursuant to this Section 9.3 and will designate a different Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole judgment of such Bank, be otherwise
disadvantageous to such Bank.  A certificate of any Bank claiming compensation
under this Section 9.3 and setting forth the additional amount or amounts to be
paid to it hereunder submitted to the Borrower and the Administrative Agent by
such Bank in good faith shall be prima facie evidence of the amount of such
compensation.  In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

 

Section 9.4                                    Lending Offices.  Each Bank may,
at its option, elect to make its Loans hereunder at the branch, office or
affiliate specified in its respective Administrative Questionnaire or in the
assignment agreement which any assignee bank executes pursuant to Section 11.12
hereof (each a “Lending Office”) for each type of Loan available hereunder or at
such other of its branches, offices or affiliates as it may from time to time
elect and designate in a written notice to the Borrower and the Administrative
Agent, so long as such election does not increase costs or other amounts payable
by the Borrower to such Bank hereunder.

 

Section 9.5                                    Discretion of Bank as to Manner
of Funding.  Notwithstanding any other provision of this Agreement, each Bank
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if each
Bank had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the eurodollar interbank market having a maturity
corresponding to such Loan’s Interest Period and bearing an interest rate equal
to the LIBO Rate for such Interest Period.

 

SECTION 10.                     THE AGENT.

 

Section 10.1                             Appointment and Authorization of
Administrative Agent.  Each Bank hereby appoints JPMorgan Chase Bank, N.A. as
the Administrative Agent under the Credit Documents and hereby authorizes the
Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental

 

45

--------------------------------------------------------------------------------


 

thereto.  The Administrative Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Credit Documents.  
The Administrative Agent is acting pursuant to a contractual relationship on an
arm’s length basis and the duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank, the holder of any Note or any other Person;
and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

 

Section 10.2                             Administrative Agent and its
Affiliates.  The Administrative Agent shall have the same rights and powers
under this Agreement and the other Credit Documents as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not the
Administrative Agent under the Credit Documents.

 

Section 10.3                             Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 7.6(d)(i) hereof, the Administrative Agent shall
promptly give each of the Banks written notice thereof.  The obligations of the
Administrative Agent under the Credit Documents are only those expressly set
forth therein.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 8.2 and 8.3 hereof.  In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Credit Document, and the Administrative Agent shall in all
cases be fully justified in failing or refusing to act hereunder or under any
other Credit Document unless it shall be first indemnified to its reasonable
satisfaction by the Banks against any and all costs, expense, and liability
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified to the contrary in writing by a Bank or
the Borrower.  In all cases in which this Agreement and the other Credit
Documents do not require the Administrative Agent to take certain actions, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action hereunder and thereunder.

 

Section 10.4                             Consultation with Experts.  The
Administrative Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 10.5                             Liability of Administrative Agent;
Credit Decision.  Neither the Administrative Agent nor any of its directors,
officers, agents, or employees shall be liable for any action taken or not taken
by it in connection with the Credit Documents (i) with the consent or at the
request of the Required Banks, or (ii) in the absence of its own gross
negligence or willful misconduct (as proven by the final, non-appealable
judgment of a court of competent jurisdiction).  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement,
any other Credit Document or any Credit Event; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any other
party contained herein or in any other Credit Document; (iii) the satisfaction
of any condition specified in Section 6 hereof; or (iv) the validity,
effectiveness, genuineness, enforceability,

 

46

--------------------------------------------------------------------------------


 

perfection, value, worth or collectibility hereof or of any other Credit
Document or of any other documents or writing furnished in connection with any
Credit Document; and the Administrative Agent makes no representation of any
kind or character with respect to any such matter mentioned in this sentence. 
The Administrative Agent may execute any of its duties under any of the Credit
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Banks, the Borrower, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties.  In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Credit Documents.  The Administrative Agent may treat
the payee of any Note as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent.  Each Bank acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Bank, and based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Credit Documents.  It shall be the
responsibility of each Bank to keep itself informed as to the creditworthiness
of the Borrower and any other relevant Person, and the Administrative Agent
shall have no liability to any Bank with respect thereto.

 

Section 10.6                             Indemnity.  The Banks shall ratably, in
accordance with their respective Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Credit Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent the Administrative Agent is promptly reimbursed
for the same by the Borrower and except to the extent that any event giving rise
to a claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified.  The obligations of the Banks under this Section 10.6
shall survive termination of this Agreement.

 

Section 10.7                             Resignation of Administrative Agent and
Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Banks shall have the right
to appoint a successor Administrative Agent with the consent of the Borrower. 
If no successor Administrative Agent shall have been so appointed by the
Required Banks, and shall have accepted such appointment, within thirty (30)
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be any Bank or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Credit
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder; provided, if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above.  After any retiring Administrative

 

47

--------------------------------------------------------------------------------


 

Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Section 10 and all protective provisions of the other Credit Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent

 

SECTION 11.                     MISCELLANEOUS.

 

Section 11.1                             Withholding Taxes.

 

(a)                                 Payments Free of Withholding.  Subject to
Section 11.1 (b) hereof, each payment by the Borrower under this Agreement or
the other Credit Documents shall be made without withholding for or on account
of any present or future taxes (other than overall net income taxes on the
recipient imposed by the jurisdiction in which the recipient is organized or
conducts business (other than any jurisdiction in which the recipient is deemed
to conduct business solely as the result of entering into this Agreement or any
other Credit Document or receiving any payment or taking any action thereunder)
and taxes imposed by FATCA).  If any such withholding is so required, the
Borrower shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and, except with respect to taxes imposed by FATCA, forthwith pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Bank and the Administrative Agent free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount which
that Bank or the Administrative Agent (as the case may be) would have received
had such withholding not been made.  If the Administrative Agent or any Bank
pays any amount in respect of any such taxes, penalties or interest (other than
taxes, penalties or interest imposed by FATCA), the Borrower shall reimburse the
Administrative Agent or that Bank for that payment on demand in the currency in
which such payment was made.  If the Borrower pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Bank or the Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after
payment.  If any Bank or the Administrative Agent determines it has received or
been granted a credit against or relief or remission for, or repayment of, any
taxes paid or payable by it because of any taxes, penalties or interest paid by
the Borrower and evidenced by such a tax receipt, such Bank or the
Administrative Agent shall, to the extent it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the Borrower such amount as such Bank or the Administrative Agent determines is
attributable to such deduction or withholding and which will leave such Bank or
the Administrative Agent (after such payment) in no better or worse position
than it would have been in if the Borrower had not been required to make such
deduction or withholding.  Nothing in this Agreement shall interfere with the
right of each Bank and the Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor obligate any Bank or the Administrative Agent
to disclose any information relating to its tax affairs or any computations in
connection with such taxes, other than the information required to be disclosed
pursuant to Section 11.1(d) hereof.

 

(b)                                 U.S. Withholding Tax Exemptions.  Each Bank
that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the date of the initial Borrowing hereunder
two duly completed and signed copies of either Form W-8BEN, Form W-8BEN-E or
Form W-8ECI of the United States Internal Revenue Service.  Thereafter and from
time to time, each such Bank shall submit to the Borrower and the Administrative
Agent such additional duly completed and signed copies of one or the other of
such Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (i) requested by the
Borrower in a written notice, directly or through the Administrative Agent, to
such Bank and (ii) required under then

 

48

--------------------------------------------------------------------------------


 

current United States law or regulations to avoid or reduce United States
federal withholding taxes on payments in respect of all amounts to be received
by such Bank, including fees, pursuant to the Credit Documents or the Loans.

 

(c)                                  Inability of Bank to Submit Forms.  If any
Bank determines, as a result of any Change in Law, that it is unable to submit
to the Borrower or the Administrative Agent any form or certificate that such
Bank is obligated to submit pursuant to subsection (b) or (d) of this
Section 11.1 or that such Bank is required to withdraw or cancel any such form
or certificate previously submitted or any such form or certificate otherwise
becomes ineffective or inaccurate, such Bank shall promptly notify the Borrower
and the Administrative Agent of such fact and the Bank shall to that extent not
be obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

(d)                                 FATCA Forms.  If a payment made to a Bank
under any Credit Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this subsection (d), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(e)                                  Indemnification by the Banks.  Each Bank
shall severally indemnify the Administrative Agent, within ten (10) Business
Days after demand therefor, for (i) any taxes attributable to such Bank (but
only to the extent that Borrower has not already indemnified the Administrative
Agent for such taxes and without limiting the obligation of Borrower to do so),
and (ii) any taxes attributable to such Bank’s failure to comply with the
provisions of Section 11.10(d)) relating to the maintenance of a Participant
Register, in each case, that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant governmental authority.  A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.  Each
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Credit Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this subsection (e).

 

Section 11.2                             No Waiver of Rights.  No delay or
failure on the part of the Administrative Agent or any Bank or on the part of
the holder or holders of any Note in the exercise of any power or right under
any Credit Document shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise thereof preclude any other
or further exercise of any other power or right, and the rights and remedies
hereunder of the Administrative Agent, the Banks and the holder or holders of
any Notes are cumulative to, and not exclusive of, any rights or remedies which
any of them would otherwise have.

 

49

--------------------------------------------------------------------------------


 

Section 11.3                             Non-Business Day.  If any payment of
principal or interest on any Loan or of any other Obligation shall fall due on a
day which is not a Business Day, interest or fees (as applicable) at the rate,
if any, such Loan or other Obligation bears for the period prior to maturity
shall continue to accrue on such Obligation from the stated due date thereof to
and including the next succeeding Business Day, on which the same shall be
payable.

 

Section 11.4                             Documentary Taxes.  The Borrower agrees
that it will pay any documentary, stamp or similar taxes payable in respect to
any Credit Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

Section 11.5                             Survival of Representations.  All
representations and warranties made herein or in certificates given pursuant
hereto shall survive the execution and delivery of this Agreement and the other
Credit Documents, and shall continue in full force and effect with respect to
the date as of which they were made as long as any credit is in use or available
hereunder.

 

Section 11.6                             Survival of Indemnities.  All
indemnities and all other provisions relative to reimbursement to the Banks of
amounts sufficient to protect the yield of the Banks with respect to the Loans,
including, but not limited to, Section 2.11, Section 9.3 and Section 11.13
hereof, shall survive the termination of this Agreement and the other Credit
Documents and the payment of the Loans and all other Obligations.

 

Section 11.7                             Set-Off.

 

(a)                                 In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Bank and each subsequent
holder of any Note is hereby authorized by the Borrower at any time or from time
to time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited
to, Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, or otherwise fully matured, and in whatever currency denominated) and
any other Indebtedness at any time held or owing by that Bank or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the obligations and liabilities of the
Borrower to that Bank or that subsequent holder under the Credit Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Credit Documents, irrespective of whether or not
(a) that Bank or that subsequent holder shall have made any demand hereunder or
(b) the principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

(b)                                 Each Bank agrees with each other Bank a
party hereto that if such Bank shall receive and retain any payment, whether by
set-off or application of deposit balances or otherwise, on any of the Loans in
excess of its ratable share of payments on all such obligations then outstanding
to the Banks, then such Bank shall purchase for cash at face value, but without
recourse, ratably from each of the other Banks such amount of the Loans, or
participations therein, held by each such other Banks (or interest therein) as
shall be necessary to cause such Bank to share such excess payment ratably with
all the other Banks; provided, however, that if any such purchase is made by any
Bank, and if such excess payment or part thereof is thereafter recovered from
such purchasing Bank, the related purchases from the other Banks shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.

 

50

--------------------------------------------------------------------------------


 

Section 11.8                             Notices.

 

(a)                                 Except as otherwise specified herein, all
notices under the Credit Documents shall be in writing (including facsimile or
by using Electronic Systems) and shall be given to a party hereunder at its
address or facsimile number set forth below or such other address or facsimile
number as such party may hereafter specify by notice to the Administrative Agent
and the Borrower, given by courier, by United States certified or registered
mail, by other telecommunication device capable of creating a written record of
such notice and its receipt or, to the extent permitted in
Section 11.8(b) hereof, Electronic Systems.  Notices under the Credit Documents
to the Banks shall be addressed to their respective addresses, facsimile or
telephone numbers set forth on their respective Administrative Questionnaires or
in the assignment agreement which any assignee bank executes pursuant to
Section 11.12 hereof, and to the Borrower and to the Administrative Agent to:

 

 

If to the Borrower:

 

 

 

Black Hills Corporation

 

PO Box 1400

 

625 9th Street

 

Rapid City, South Dakota 57709

 

Attention: Kimberly Nooney

 

Facsimile: 605.430.1311

 

Telephone: 605.721.2370

 

 

 

with copies to:

 

 

 

Black Hills Corporation

 

PO Box 1400

 

625 9th Street

 

Rapid City, South Dakota 57709

 

Attention: Steven J. Helmers

 

Facsimile: 605.721.2550

 

Telephone: 605.721.2303

 

 

 

If to the Administrative Agent:

 

 

 

Notices shall be sent to the applicable address set forth on Part B of Schedule
4 hereto.

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or in the applicable Administrative Questionnaire
and a confirmation of receipt of such facsimile has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, three
(3) Business Days after such communication is deposited in the mail, registered
with return receipt requested, addressed as aforesaid or (iv) if given by any
other means, when delivered at the addresses specified or referred to in this
Section 11.8; provided that any notice given pursuant to Section 2 hereof shall
be effective only upon receipt during the recipient’s normal business hours. 
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Notices and other communications to the
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise

 

51

--------------------------------------------------------------------------------


 

agreed by the Administrative Agent and the applicable Bank.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 11.9                             Counterparts; Electronic Execution. 
This Agreement may be executed in any number of counterpart signature pages, and
by the different parties on different counterparts, each of which when executed
shall be deemed an original but all such counterparts taken together shall
constitute one and the same instrument.  Delivery of an executed counterpart 
hereof via facsimile or electronic means shall for all purposes be as effective
as delivery of an original counterpart. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any 
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 11.10                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign any of its rights or obligations under
any Credit Document unless such assignation occurs in connection with a merger
or acquisition by the Borrower which is otherwise permitted under the terms of
this Agreement and the appropriate Credit Documents, if applicable, and the
Borrower obtains the prior written consent of all of the Banks, which consent
shall be in form and substance satisfactory to the Administrative Agent.  No
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Banks) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Banks.  Any Bank may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Bank’s Loans at the time owing to
it or in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund with respect to a Bank, the principal outstanding balance of the
Loan of the assigning Bank subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing,

 

52

--------------------------------------------------------------------------------


 

the Borrower, otherwise consents (each such consent not to be unreasonably
withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan assigned;

 

(iii)                               any assignment under this
Section 11.10(b) must be approved by (i) the Administrative Agent (not to be
unreasonably withheld) and (ii) unless the Person that is the proposed assignee
is itself a Bank or an Affiliate of a Bank (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee) and/or an Event of Default has
occurred and is continuing, the Borrower (not to be unreasonably withheld);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Bank, shall deliver to the Administrative Agent an
Administrative Questionnaire and any relevant tax forms.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.  The
Borrower shall execute and deliver to the assignee a Note upon written request
from such assignee.  The assignor shall promptly return to the Borrower its Note
if after giving effect to such assignment no Obligations are owing to such
assignor.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in the United States a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and principal amounts of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Banks may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Bank may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than an Ineligible Institution) (each,
a “Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely

 

53

--------------------------------------------------------------------------------


 

responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in such Bank’s Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any this Agreement) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Any agreement or instrument pursuant to
which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Bank will not, without the consent
of the Participant, agree to any amendment, modification or waiver of the type
described in Section 11.11(i) hereof that affects such Participant.  Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 9.3 and 9.4 hereof to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.7(a) hereof as though it
were a Bank, provided such Participant agrees to be subject to
Section 11.7(b) hereof as though it were a Bank.

 

(f)                                   Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
9.3 and 9.4 hereof than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 9.4 hereof unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 9.4 hereof as
though it were a Bank.

 

(g)                                  Certain Pledges.  Any Bank may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Bank, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Bank from any of its obligations hereunder or substitute any
such pledgee or assignee for such Bank as a party hereto.

 

(h)                                 Certain Funding Arrangements.
Notwithstanding anything to the contrary contained herein, any Bank (a “Granting
Bank”) may grant to a special purpose funding vehicle which is an Affiliate of
such Bank (a “SPC”), identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Bank
would otherwise be obligated to

 

54

--------------------------------------------------------------------------------


 

make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Bank shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by such Granting Bank.  Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  In addition, notwithstanding
anything to the contrary contained in this Section 11.10, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Bank or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC.

 

(i)                                     Farm Credit System.  Notwithstanding
anything in this Section to the contrary, any bank that is a member of the Farm
Credit System that: (x) has purchased a participation in the minimum amount of
$10,000,000 on or after the Restatement Effective Date, (y) is, by written
notice to the Borrower and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Bank as being entitled to be accorded
the rights of a Voting Participant hereunder (any bank that is a member of the
Farm Credit System so designated being called a “Voting Participant”) and
(z) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant, shall be entitled to vote (and the voting
rights of the selling Bank shall be correspondingly reduced), on a dollar for
dollar basis, as if such participant were a Bank, on any matter requiring or
allowing a Bank to provide or withhold its consent, or to otherwise vote on any
proposed action. To be effective, each Voting Participant Notification shall,
with respect to any Voting Participant: (i) state the full name, as well as all
contact information required of an Assignee as set forth in Exhibit D hereto,
and (ii) state the dollar amount of the participation purchased.  The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.

 

Section 11.11                      Amendments.  Any provision of the Credit
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Banks, and (c) if
the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent; provided that no amendment or waiver pursuant to this
Section. 11.11 shall:

 

(i)                                     (A) increase, decrease or extend any
Commitment of any Bank without the consent of such Bank or (B) reduce the amount
of or postpone any fixed date for payment of any principal of or interest on any
Loan (including the Termination Date) or of any fee or other Obligation payable
hereunder without the consent of each Bank; and

 

55

--------------------------------------------------------------------------------


 

(ii)           unless signed by each Bank, change this Section 11.11, or the
definition of Required Banks, or affect the number of Banks required to take any
action under the Credit Documents or, with respect to the pro rata sharing of
payments, amend Section 4.1 hereof or any other provision hereof relating to the
pro rata sharing of payments.

 

Section 11.12       Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 11.13       Legal Fees, Other Costs and Indemnification.  The Borrower
agrees to pay all reasonable and properly documented out-of-pocket costs and
expenses of the Arrangers and the Administrative Agent in connection with the
preparation and negotiation of the Credit Documents (including past and future
reasonable out-of-pocket expenses incurred by the Arrangers and the
Administrative Agent in connection with the syndication of the transaction),
including without limitation, the reasonable fees, charges and disbursements of
counsel to the Administrative Agent, in connection with the preparation and
execution of the Credit Documents, and any amendment, waiver or consent related
hereto, whether or not the transactions contemplated herein are consummated. 
The Borrower further agrees to indemnify each Bank, the Administrative Agent,
and their respective Affiliates, directors, agents, advisors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto, and whether brought by a third-party or by the Borrower or any of
its Affiliates) which any of them may incur or reasonably pay arising out of or
relating to any Credit Document (including any relating to a misrepresentation
by the Borrower under any Credit Document) or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan, other than to the extent arising from
the gross negligence or willful misconduct of the party claiming indemnification
as determined in a final, non-appealable judgment by a court of competent
jurisdiction.  The Borrower, upon demand by any of the Administrative Agent or a
Bank at any time, shall reimburse the Administrative Agent or Bank for any
reasonable legal or other expenses (including allocable fees and expenses of
in-house counsel) incurred in connection with investigating or defending against
any of the foregoing except if the same is directly due to the gross negligence
or willful misconduct of the party to be indemnified as determined in a final,
non-appealable judgment by a court of competent jurisdiction, provided that with
respect to legal costs and expenses incurred in connection with the enforcement
of the rights of the Administrative Agent and the Banks under this
Section 11.13, the Borrower shall only be obligated to pay the legal fees of the
Administrative Agent and not of any other Bank.  To the fullest extent permitted
by applicable law, the Borrower shall not assert, and the Borrower hereby
waives, any claim against the Administrative Agent and its Affiliates,
directors, agents, advisors, officers and employees, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.

 

Section 11.14       Entire Agreement.  The Credit Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior or contemporaneous agreements, whether written or oral,
with respect thereto are superseded thereby.

 

Section 11.15       Construction.  The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.

 

56

--------------------------------------------------------------------------------


 

Section 11.16       Governing Law.  This Agreement and the other Credit
Documents, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of New York.

 

Section 11.17       SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  THE
BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  THE
BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE BORROWER
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

Section 11.18       Replacement of Bank.  Each Bank agrees that, upon the
occurrence of any event set forth in Sections 9.1, 9.3 and 11.1 hereof, such
Bank will use reasonable efforts to book and maintain its Loans through a
different Lending Office or to transfer its Loans to an Affiliate with the
objective of avoiding or minimizing the consequences of such event; provided
that such booking or transfer is not otherwise disadvantageous to such Bank as
determined by such Bank in its sole and absolute discretion.  If any Bank has
demanded to be paid additional amounts pursuant to Sections 9.1, 9.3 and 11.1
hereof, and the payment of such additional amounts are, and are likely to
continue to be, more onerous in the reasonable judgment of the Borrower than
with respect to the other Banks, then the Borrower shall have the right at any
time when no Default or Event of Default shall have occurred and be continuing
to seek one or more financial institutions which are not Affiliates of the
Borrower (each, a “Replacement Bank”) to purchase with the written consent of
the Administrative Agent (which consent shall not be (x) required if such
proposed Replacement Bank is already a Bank, or an Affiliate of a Bank, or
(y) unreasonably delayed or withheld) the outstanding Loans of such Bank (the
“Affected Bank”), and if the Borrower locates a Replacement Bank, the Affected
Bank shall, upon

 

(i)            prior written notice to the Administrative Agent,

 

(ii)           (i) payment to the Affected Bank of the purchase price agreed
between it and the Replacement Bank (or, failing such agreement, a purchase
price in the amount of the outstanding principal amount of the Affected Bank’s
Loans and accrued interest thereon to the date of payment) by the Replacement
Bank plus (ii) payment by the Borrower of all Obligations (other than principal
and interest with respect to Loans) then due to the Affected Bank or accrued for
its account hereunder or under any other Credit Document,

 

(iii)          satisfaction of the provisions set forth in Section 11.10 hereof,
and

 

(iv)          payment by the Borrower to the Affected Bank and the
Administrative Agent of all reasonable out-of-pocket expenses in connection with
such assignment and assumption (including the recordation fee described in
Section 11.10 hereof),

 

57

--------------------------------------------------------------------------------


 

be deemed without any further action to have assigned and delegated all its
rights and obligations under this Agreement and any other Credit Document to
which it is a party (including its outstanding Loans) to the Replacement Bank
(such assignment to be made without recourse, representation or warranty), and
the Replacement Bank shall assume such rights and obligations, whereupon the
Replacement Bank shall in accordance with Section 11.10 hereof become a party to
each Credit Document to which the Affected Bank is a party and shall have the
rights and obligations of a Bank thereunder and the Affected Bank shall be
released from its obligations hereunder and each other Credit Document to the
extent of such assignment and delegation.

 

Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or the Administrative Agent may obtain a
Replacement Bank and execute an Assignment on behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans to be sold and assigned at par.  Upon any
such assignment and payment and compliance with the other provisions of
Section 11.10 hereof, such replaced Bank shall no longer constitute a “Bank” for
purposes hereof; provided, any rights of such replaced Bank to indemnification
hereunder shall survive.

 

Section 11.19       Confidentiality.  The Administrative Agent and the Banks
shall hold all non-public information provided to them by the Borrower pursuant
to or in connection with this Agreement in accordance with their customary
procedures for handling confidential information of this nature, but may make
disclosure to any of their agents, attorneys-in-fact, examiners, regulators,
non-governmental self-regulatory authorities, Affiliates, outside auditors,
counsel and other professional advisors in connection with this Agreement or any
other Credit Document or as reasonably required by any potential bona fide
transferee, participant or assignee, or in connection with the exercise of
remedies under a Credit Document, or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 11.19), or to any nationally recognized rating agency that requires
access to information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, or as requested by any governmental
agency, non-governmental self-regulatory authority or representative thereof or
pursuant to legal or regulatory process; provided, however, that unless
specifically prohibited by applicable law or court order, or in connection with
any supervising examination, the Administrative Agent and each Bank shall use
reasonable efforts to promptly notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Bank by such governmental agency) for disclosure of any such
non-public information and, where practicable, prior to disclosure of such
information.  Prior to any such disclosure pursuant to this Section 11.19, the
Administrative Agent and each Bank shall require any such bona fide transferee,
participant and assignee receiving a disclosure of non-public information to
agree, for the benefit of the Borrower, in writing to be bound by this
Section 11.19; and to require such Person to require any other Person to whom
such Person discloses such non-public information to be similarly bound by this
Section 11.19.  Notwithstanding anything herein to the contrary, “confidential
information” shall not include, and the Administrative Agent and each Bank may
disclose to any and all persons, without limitation of any kind, (i) information
that has been publicly disclosed or has become public without breach of this
Section 11.19 and (ii) information that now or hereafter becomes available to
such Bank on a non-confidential basis from a source other than the Borrower.

 

EACH BANK ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN THE
IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC

 

58

--------------------------------------------------------------------------------


 

INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

Section 11.20       Rights and Liabilities of Arrangers.  None of the Arrangers
shall have any special rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement as a result of acting in the
capacities of arranger or bookrunner, other than those applicable to them in
their capacity as Banks hereunder (if any).  Without limiting the foregoing,
none of the Arrangers shall have or be deemed to have a fiduciary relationship
with any Bank.  Each Bank hereby makes the same acknowledgments and undertakings
with respect to the Arrangers as it makes with respect to the Administrative
Agent and any directors, officers, agents and employees of the Administrative
Agent in Section 10.5 hereof.

 

Section 11.21       Relationship.  Neither the Administrative Agent nor any Bank
has any fiduciary relationship or duty to the Borrower or any of its
Subsidiaries arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the Administrative Agent or any
Bank and the Borrower or any of its Subsidiaries by virtue of, any Credit
Document or any transaction contemplated therein.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Banks and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

The Borrower and each of its Subsidiaries understand that the Administrative
Agent, each Bank and each of their respective affiliates (the Administrative
Agent or such Bank, as the case may be, together with its affiliates, each
referred to herein as a “Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research).  Members of each Group
and businesses within each Group generally act independently of each other, both
for their own account and for the account of clients.  Accordingly, there may be
situations where parts of a Group and/or their clients either now have or may in
the future have interests, or take actions, that may conflict with the interests
of the Borrower or one of its Subsidiaries.  For example, a Group may, in the
ordinary course of business, engage in trading in financial products or
undertake other investment businesses for their own account or on behalf of
other clients, including without limitation, trading in or holding long, short
or derivative positions in securities, loans or other financial products of the
Borrower, its Subsidiaries or its affiliates or other entities connected with
the Loans or the transactions contemplated hereby.

 

59

--------------------------------------------------------------------------------


 

In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries.  Neither this Agreement nor the receipt by the Administrative
Agent or any Bank of confidential information nor any other matter will give
rise to any fiduciary, equitable or contractual duties (including but not
limited to any duty of trust or confidence) that would prevent or restrict a
Group from acting on behalf of other customers or for its own account. 
Furthermore, the Borrower, for itself and on behalf of its Subsidiaries, agrees
that no Group and no member or business of a Group is under a duty to disclose
to the Borrower or any of its Subsidiaries or use on behalf of the Borrower or
any of its Subsidiaries any information whatsoever about or derived from those
activities or to account for any revenue or profits obtained in connection with
such activities.  However, consistent with each Group’s long-standing policy to
hold in confidence the affairs of its customers, no Group will use confidential
information obtained from the Borrower or any of its Subsidiaries except in
connection with its services to, and its relationship with, the Borrower and its
Subsidiaries; provided, that each Group will be free to disclose information in
any manner as required by law, regulation, regulatory authority or other
applicable judicial or government order.

 

Section 11.22       Severability of Provisions.  Any provision in this Agreement
or any other Credit Document that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.

 

Section 11.23       Patriot Act Notice.  Each Bank that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act (Title III of Pub. L. 107 56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.

 

— Remainder of Page Intentionally Left Blank; Signature Page Follows —

 

60

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their duly authorized
representatives as of the day and year first above written.

 

 

BORROWER:

 

 

 

BLACK HILLS CORPORATION,

 

a South Dakota corporation

 

 

 

 

 

By:

/s/ Richard W. Kinzley

 

Name:

Richard W. Kinzley

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

EXISTING BORROWER:

 

 

 

SOURCEGAS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Richard W. Kinzley

 

Name:

Richard W. Kinzley

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

Second Amended and Restated

Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Administrative Agent and a Bank

 

 

 

 

 

By:

/s/ Justin Martin

 

Name:

Justin Martin

 

Title:

Authorized Officer

 

Second Amended and Restated

Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Maria Ferradas

 

Name:

Maria Ferradas

 

Title:

Vice President

 

Second Amended and Restated

Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Keith Luettel

 

Name:

Keith Luettel

 

Title:

Director

 

Second Amended and Restated

Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

[        ], 2016

 

FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (“Borrower”), promises to pay to the order of [                 ]
(the “Bank”) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of JPMorgan Chase Bank, N.A., in accordance
with Section 4.1 of the Credit Agreement (as hereafter defined), the aggregate
unpaid principal amount of all Loans made by the Bank to the Borrower pursuant
to the Credit Agreement, together with interest on the principal amount of each
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.

 

The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note.  The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same; provided, however, that the failure
of the Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of the Borrower to repay all Loans
made to it pursuant to the Credit Agreement together with accrued interest
thereon.

 

This Note is one of the Notes referred to in the Second Amended and Restated
Term Loan Credit Agreement dated as of February 12, 2016, among, inter alia, the
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and the financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits provided for thereby or
referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof.  All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement.  This
Note shall be governed by and construed in accordance with the internal laws of
the State of New York.

 

Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

 

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

--------------------------------------------------------------------------------


 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

BORROWER:

 

 

 

BLACK HILLS CORPORATION,

 

a South Dakota corporation

 

 

 

 

 

By:

 

 

Name:

David R. Emery

 

Title:

Chairman, President and CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the Second Amended and Restated Term Loan
Credit Agreement dated as of February 12, 2016, among, inter alia, Black Hills
Corporation, a South Dakota corporation (“Borrower”), JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the financial institutions party thereto (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected or appointed                       of the
Borrower;

 

2.             I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.             Schedule 1 attached hereto sets forth financial data and
computations evidencing compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct. 
All computations are made in accordance with the terms of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this            day of           ,
20  .

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance Calculations for Credit Agreement

 

CALCULATION AS OF             ,20  

 

A.

 

Liens (Sec. 7.9(c), (d), and (g))

 

 

 

 

 

 

1.                            Liens securing taxes or assessments or other
government charges or levies equal to or less than $50,000,000 (Section 7.9(c))

 

 

 

(Answer should be yes)

 

 

2.                            Liens securing judgments or awards or surety or
appeal bonds issued in connection therewith equal to or less than $50,000,000
(Section 7.9(d))

 

 

 

(Answer should be yes)

 

 

3.                            Is the aggregate amount of Indebtedness and other
obligations consisting of (i) the deferred purchase price of newly acquired
property or incurred to finance the acquisition of personal property of the
Borrower used in the ordinary course of business of the Borrower,
(ii) Capitalized Lease Obligations, and (iii) the performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on performance bonds which is secured by Liens equal to or less than
5% of Consolidated Assets as reflected on the most recent balance sheet
delivered by the Borrower (Section 7.9(g))

 

 

 

(Answer should be yes)

B.

 

Sale and Leasebacks (Section 7.11)

 

 

 

 

 

 

1.                            Aggregate obligations under all Sale and
Leasebacks arrangements (other than synthetic lease transactions excluded by
Section 7.11)

 

$

 

(Line B1 not to exceed $50,000,000)

C.

 

Sale of Assets (Section 7.12)

 

 

 

 

 

 

1.                            Net book value of assets (other than as permitted
in Section 7.12(a)(i)-(v)) sold during this fiscal year

 

$

 

(Line C1 not to exceed 10% of total Consolidated Assets)

D.

 

Permitted Investments (Section 7.14)

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

1.                            Aggregate amount of Investments in Persons engaged
in the lines of business described in clause (xii) of Section 7.8
(Section 7.14(k))

 

$

 

(Line D1 not to exceed $50,000,000)

E.

 

Permitted Indebtedness (Section 7.15)

 

 

 

 

 

 

1.                            Secured Indebtedness except as set forth on
Schedule 7.15(c): (i) of BHP or CLF&P, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
personal property of the Borrower or a Subsidiary used in the ordinary course of
business of the Borrower of a Subsidiary, (iii) constituting Capitalized Lease
Obligations or with respect to synthetic (or similar type) lease transactions,
or (iv) incurred in connection with the performance of tenders, statutory
obligations, bids, leases or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on performance bonds (Section 7.15(c))

 

$

 

(Line E1 not to exceed 5% of Consolidated Assets)

 

 

2.                            Intercompany loans owing by the Borrower
(Section 7.15(e)(i)(x))

 

$

 

(Must be subordinated to Obligations)

F.

 

Recourse Leverage Ratio (Section 7.17)

 

$

 

 

 

 

1.                            Consolidated Indebtedness

 

$

 

 

 

 

2.                            Non-Recourse Indebtedness

 

$

 

 

 

 

3.                            Recourse Indebtedness (Line F1 minus Line F2)

 

$

 

 

 

 

4.                            Consolidated Net Worth

 

$

 

 

 

 

5.                            Capital (Line F3 plus Line F4)

 

$

 

 

 

 

6.                            Recourse Leverage Ratio

 

    :1.00

 

(ratio of (A) Line F3 to (B) Line F5 not to exceed 0.65 to 1.00 at the end of
any fiscal quarter; provided that, solely for the first four fiscal quarters
immediately following the SourceGas Acquisition (inclusive of the fiscal quarter
in

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

which the SourceGas Acquisition occurs), the maximum Recourse Leverage Ratio
permitted under this Section 7.17 shall be increased to (i) 0.70 to 1.00 as at
the end of any fiscal quarter during such four fiscal quarter period that the
aggregate outstanding principal amount of the SourceGas Acquisition Debt
Financing (after giving effect to any prepayments thereof) as of the end of such
fiscal quarter is equal to or greater than $1,250,000,000 and less than
$1,460,000,000 or (ii) 0.75 to 1.00 as at the end of any fiscal quarter during
such four fiscal quarter period that the aggregate outstanding principal amount
of the SourceGas Acquisition Debt Financing (after giving effect to any
prepayments thereof) as of the end of such fiscal quarter is equal to or greater
than $1,460,000,000)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Bank](1)]

 

 

3.

Borrower(s): Black Hills Corporation

 

 

4.

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

 

5.

Credit Agreement: The Second Amended and Restated Term Loan Credit Agreement
dated as of February 12, 2016 among, inter alia, Black Hills Corporation, the
Banks parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
as amended.

 

--------------------------------------------------------------------------------

(1)                     Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Amount of Loans
of Assignor prior
to Trade Date

 

Amount of Loans
of Assignee prior
to Trade Date

 

Amount of Loans
Assigned

 

Amount of Loans
of Assignor after
Trade Date

 

Amount of Loans
of Assignee after
Trade Date

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

[7.                                  Trade Date:                ](2)

 

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to and](3) Accepted:

 

 

 

JPMorgan Chase Bank, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](4)

 

 

 

BLACK HILLS CORPORATION

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2)                     To be completed if the Assignor and the Assignee intend
that the minimum assignment amount is to be determined as of the Trade Date.

(3)                     To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement.

(4)                     To be added only if the consent of the Borrower and/or
other parties is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

a.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

 

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is not a United
States person (as defined in Section 7701(a)(30) of the Code), it shall have
attached to the Assignment and Assumption the documentation specified in
Section 11.1(b) of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.

 

b.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

c.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy

 

--------------------------------------------------------------------------------


 

shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT

 

Voting Participant Notification and Consent

 

Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of February 12, 2016 by and among, inter alia, Black Hills Corporation,
a South Dakota corporation (“Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the financial institutions party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.

 

Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.

 

 

Bank:

 

 

Voting Participant:(5)

 

 

 

Full Legal Name:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Amount of Participation Purchased:

$

 

 

--------------------------------------------------------------------------------

(5)                     Voting Participants must be members of the Farm Credit
System, have purchased a participation in the minimum amount of $[           ]
on or after the Effective Date and have received the written consent of the
Borrower and the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

 

Date of Notification:

 

 

Voting Participant Notification and Consent

 

Bank

 

Voting Participant

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Pursuant to Section [  ] of the Credit Agreement, the undersigned hereby consent
to the institution identified herein becoming a Voting Participant.

 

 

[Borrower]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Administrative Agent]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.1
COMMITMENTS

 

Bank

 

Commitment Amount

 

Pro Rata Share

 

JPMorgan Chase Bank, N.A.

 

$

121,430,000

 

35.715

%

MUFG Union Bank, N.A.

 

121,430,000

 

35.715

%

Wells Fargo Bank, N.A.

 

97,140,000

 

28.570

%

TOTALS

 

$

340,000,000

 

100.000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION

 

Part A — Payments

 

Loan Repayments, Interest, Fees:

 

Bank Name:

JPMorgan Chase Bank, N.A.

ABA/Routing No.:

XXXXXXXXX

Account No.:

# XXXXXXXXXXXXXXX

Account Name:

LS2 Incoming Account

Reference:

Black Hills Corporation

Attn:

Dustin Thompson

 

Part B — Notices

 

Address for notices related to commitments, covenants or extensions of
expiry/termination dates, notices related to Loans and Fees and for all Required
Executed Documentation and Financial Information:

 

JPMorgan Chase Bank, N.A.

Loan Operations
10 South Dearborn, Floor L2
Chicago, IL, 60603-2300

Mail Code IL1-0010

Attention: Dustin Thompson

Facsimile No.: (888) 292-9533

Phone No.: (312) 732-1162
Email: dustin.thompson@jpmchase.com

 

with a copy to (except with respect to routine borrowing notices, etc.):

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 09
Mail Code IL1-0090
Chicago, IL  60603-2300
Attention: Justin Martin

Credit Executive, Corporate Client Banking, Power and Utilities

Facsimile No.:  (312) 732-1762

Phone No.: (312) 732-4441

Email: justin.2.martin@jpmorgan.com

 

and

 

JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention:  Michelle Reese
Facsimile No.: (312) 325-3150

Phone No.: (312) 325-3153

Email: michelle.reese@jpmchase.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2(6)
EXISTING SUBSIDIARIES; MATERIAL SUBSIDIARIES

 

 

BLACK HILLS CORPORATION SUBSIDIARIES

 

As of 08/06/15

 

 

Subsidiary Name

 

State of
Origin

 

BHC’s
Ownership

 

Description of 
Subsidiary’s 
Authorized 
Capital Stock, 
if not wholly 
owned

 

Material 
Subsidiary

 

1.

Black Hills Cabresto Pipeline, LLC

 

Delaware

 

100%

 

N/A

 

No

 

2.

Black Hills/Colorado Electric Utility Company, LP

 

Delaware

 

100%

 

N/A

 

Yes

 

3.

Black Hills/Colorado Gas Utility Company, LP

 

Delaware

 

100%

 

N/A

 

Yes

 

4.

Black Hills/Colorado Utility Company, LLC

 

Colorado

 

100%

 

N/A

 

Yes

 

5.

Black Hills/Colorado Utility Company II, LLC

 

Colorado

 

100%

 

N/A

 

Yes

 

6.

Black Hills Colorado IPP, LLC

 

South Dakota

 

100%

 

N/A

 

Yes

 

7.

Black Hills Electric Generation, LLC

 

South Dakota

 

100%

 

N/A

 

Yes

 

8.

Black Hills Exploration and Production, Inc.

 

Wyoming

 

100%

 

N/A

 

Yes

 

9.

Black Hills Gas Resources, Inc.

 

Colorado

 

100%

 

N/A

 

No

 

10.

Black Hills Gas Holdings Corp.

 

Colorado

 

100%

 

N/A

 

No

 

11.

Black Hills/Iowa Gas Utility Company, LLC

 

Delaware

 

100%

 

N/A

 

Yes

 

12.

Black Hills/Kansas Gas Utility Company, LLC

 

Kansas

 

100%

 

N/A

 

Yes

 

13.

Black Hills Midstream, LLC

 

South Dakota

 

100%

 

N/A

 

No

 

14.

Black Hills/Nebraska Gas Utility Company, LLC

 

Delaware

 

100%

 

N/A

 

Yes

 

15.

Black Hills Non-regulated Holdings, LLC

 

South Dakota

 

100%

 

N/A

 

Yes

 

16.

Black Hills Northwest Wyoming Gas Utility Company, LLC

 

Wyoming

 

100%

 

N/A

 

No

 

17.

Black Hills Plateau Production, LLC

 

Delaware

 

100%

 

N/A

 

No

 

18.

Black Hills Power, Inc.

 

South Dakota

 

100%

 

N/A

 

Yes

 

19.

Black Hills Service Company, LLC

 

South Dakota

 

100%

 

N/A

 

No

 

20.

Black Hills Shoshone Pipeline, LLC

 

Wyoming

 

100%

 

N/A

 

No

 

21.

Black Hills Utility Holdings, Inc.

 

South Dakota

 

100%

 

N/A

 

Yes

 

22.

Black Hills Wyoming, LLC

 

Wyoming

 

100%

 

N/A

 

No

 

23.

Cheyenne Light, Fuel and Power Company

 

Wyoming

 

100%

 

N/A

 

Yes

 

24.

Generation Development Company, LLC

 

South Dakota

 

100%

 

N/A

 

No

 

25.

Mallon Oil Company, Sucursal Costa Rica

 

Costa Rica

 

100%

 

N/A

 

No

 

26.

Wyodak Resources Development Corp.

 

Delaware

 

100%

 

N/A

 

No

 

 

--------------------------------------------------------------------------------

(6)  Borrower to update all schedules.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5
LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11
ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1
MATERIAL INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.9
EXISTING LIENS

 

1.              BHP has granted a first mortgage lien in favor of the trustee on
substantially all of the properties used in its electric utility business
pursuant to that certain Restated and Amended Indenture of Mortgage and Deed of
Trust dated as of September 1, 1999 between BHP and The Chase Manhattan Bank, as
trustee (and any successor trustee thereunder), together with all amendments and
supplemental indentures thereto.

 

2.              CLF&P has granted a first mortgage lien in favor of the trustee
on substantially all of the properties used in its electric utility business
pursuant to the CLF&P Indenture, together with all amendments and supplemental
indentures thereto.

 

3.              Black Hills Exploration and Production, Inc. has granted
security interests in various certificates of deposits for oil and gas leases
and operations totaling less than $10,000 in aggregate.

 

4.              Wyodak Resources Development Corp. has granted a security
interest in (a) a Treasury Note in the amount of $400,000 to secure its
self-insurance permit for black lung liability and (b) certain
equipment/software component package purchased from RDO Equipment Co.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14
EXISTING INVESTMENTS

 

As of 6/30/15

 

1.              The Borrower holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $6,041,869.

 

2.              BHP holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $4,680,943.

 

3.              Wyodak Resources Developmental Corp. holds investments in life
insurance policies in the amount of $648,812.

 

4.              Black Hills Exploration and Production, Inc. holds investments
in affiliates in the amount of $315,901.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.15(c)
EXISTING SECURED INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18
RESTRICTIONS ON DISTRIBUTIONS

 

1.              BHP’s Restated and Amended Indenture of Mortgage and Deed of
Trust dated as of September 1, 1999 between BHP and The Chase Manhattan Bank, as
trustee (and any successor trustee thereunder), together with all amendments and
supplemental indentures thereto, requires that it only declare and pay dividends
in cash or property out of unreserved and unrestricted retained earnings and it
will not pay dividends when it is insolvent or the payment would render
insolvency.

 

2.              The CLF&P Indenture requires that it only declare and pay
dividends in cash or property out of unreserved and unrestricted retained
earnings and it will not pay dividends when it is insolvent, the payment would
render insolvency, or if an Event of Default exists or would exist immediately
after declaring such dividend.

 

3.              If any of the following Subsidiaries incurs Indebtedness for
borrowed money, unless authorized by the Public Utility Commissions or
equivalent governmental authority in Kansas, Nebraska, Iowa and Colorado, such
Subsidiary will be prohibited from paying dividends if such payment would reduce
its stand-alone equity below 40% of its total long-term capitalization:

 

a.              Black Hills/Colorado Electric Utility Company, LP

b.              Black Hills/Colorado Gas Utility Company, LP

c.               Black Hills/Colorado Utility Company, LLC

d.              Black Hills/Colorado Utility Company II, LLC

e.               Black Hills/Iowa Gas Utility Company, LLC

f.                Black Hills/Kansas Gas Utility Company, LLC

g.               Black Hills/Nebraska Gas Utility Company, LLC

 

As of the date hereof, no such Subsidiaries have Indebtedness for borrowed
money.

 

--------------------------------------------------------------------------------